Execution Copy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



 

 

CREDIT AGREEMENT

 

dated as of

 

November 1, 2018

 

among

 

UNIVERSAL FOREST PRODUCTS, INC.,

 

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent

___________________________

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Bookrunners

 

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE

 

I

Definitions

 

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

34

SECTION 1.03.

Terms Generally

34

SECTION 1.04.

Accounting Terms; GAAP; Pro Forma Treatment

34

SECTION 1.05.

Foreign Currency Calculations

35

SECTION 1.06.

Redenomination of Certain Foreign Currencies

36

SECTION 1.07.

Interest Rates

36

SECTION 1.08.

Pro Forma Adjustments for Acquisitions and Dispositions

37

SECTION 1.09.

Status of Obligations

37

ARTICLE

 

II.

The Credits

 

37

SECTION 2.01.

Commitments

37

SECTION 2.02.

Loans and Borrowings

38

SECTION 2.03.

Requests for Revolving Borrowings

39

SECTION 2.04.

Swingline Loans

40

SECTION 2.05.

Letters of Credit

41

SECTION 2.06.

Funding of Borrowings

47

SECTION 2.07.

Interest Elections

47

SECTION 2.08.

Termination and Reduction/Increases of Commitments

49

SECTION 2.09.

Repayment of Loans; Evidence of Debt

51

SECTION 2.10.

Prepayment of Loans

52

SECTION 2.11.

Fees

52

SECTION 2.12.

Interest

53

SECTION 2.13.

Alternate Rate of Interest; Foreign Currencies

54

SECTION 2.14.

Increased Costs

56

SECTION 2.15.

Break Funding Payments

57

SECTION 2.16.

Withholding of Taxes; Gross-Up..

58

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

61

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

63

SECTION 2.19.

Foreign Subsidiary Borrowers

64

SECTION 2.20.

Additional Reserve Costs

64

SECTION 2.21.

Guaranties; Collateral

65

SECTION 2.22.

Defaulting Lenders

66

SECTION 2.23.

Unrestricted/Restricted Subsidiary Designation

68

SECTION 2.24.

Returned Payments.

68

SECTION 2.25.

Banking Services and Swap Agreements..

68



--------------------------------------------------------------------------------

 



ARTICLE

 

III.

Representations and Warranties

 

69

SECTION 3.01.

Organization; Powers

69

SECTION 3.02.

Authorization; Enforceability

69

SECTION 3.03.

Governmental Approvals; No Conflicts

69

SECTION 3.04.

Financial Condition; No Material Adverse Change

69

SECTION 3.05.

Properties

70

SECTION 3.06.

Litigation and Environmental Matters

70

SECTION 3.07.

Compliance with Laws and Agreements

70

SECTION 3.08.

Investment Company Status

70

SECTION 3.09.

Taxes

70

SECTION 3.10.

ERISA

71

SECTION 3.11.

Disclosure

71

SECTION 3.12.

Use of Advances

71

SECTION 3.13.

Labor Matters

72

SECTION 3.14.

Security Interest in Collateral

72

SECTION 3.15.

Patriot Act, Etc

72

SECTION 3.16.

Senior Note Debt

72

SECTION 3.17.

Material Agreements

72

SECTION 3.18.

Anti-Corruption Laws and Sanctions

72

SECTION 3.19.

EEA Financial Institutions..

73

SECTION 3.20.

Plan Assets; Prohibited Transactions

73

SECTION 3.21.

Foreign Subsidiary Borrowers

73

SECTION 3.22.

Solvency..

74

ARTICLE

 

IV.

Conditions

 

74

SECTION 4.01.

Effective Date

74

SECTION 4.02.

Each Credit Event

76

SECTION 4.03.

Credit Events Relating to Foreign Subsidiary Borrowers

76

ARTICLE

 

V.

Affirmative Covenants

 

77

SECTION 5.01.

Financial Statements; Other Information

77

SECTION 5.02.

Notices of Material Events

78

SECTION 5.03.

Existence; Conduct of Business

79

SECTION 5.04.

Payment of Obligations

79

SECTION 5.05.

Maintenance of Properties; Insurance; Accounts

80

SECTION 5.06.

Books and Records; Inspection Rights

80

SECTION 5.07.

Compliance with Laws

80

SECTION 5.08.

Use of Proceeds and Letters of Credit

80

SECTION 5.09.

Additional Covenants

81



--------------------------------------------------------------------------------

 



ARTICLE

 

VI.

Negative Covenants

 

81

SECTION 6.01.

Priority Debt

81

SECTION 6.02.

Liens

81

SECTION 6.03.

Fundamental Changes

82

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

83

SECTION 6.05.

Swap Agreements

84

SECTION 6.06.

Restricted Payments

84

SECTION 6.07.

Transactions with Affiliates

84

SECTION 6.08.

Restrictive Agreements

84

SECTION 6.09.

Disposition of Assets; Etc

85

SECTION 6.10.

Adjusted Leverage Ratio

85

SECTION 6.11.

Interest Coverage Ratio

85

SECTION 6.12.

Permitted A/R Sale Obligations

85

SECTION 6.13.

Government Regulation

86

ARTICLE

 

VII.

Events of Default

 

86

ARTICLE

 

VIII.

The Administrative Agent

 

89

SECTION 8.01.

Authorization and Action

89

SECTION 8.02.

Administrative Agent’s Reliance, Indemnification, Etc

91

SECTION 8.03.

Posting of Communications

92

SECTION 8.04.

The Administrative Agent Individually

94

SECTION 8.05.

Successor Administrative Agent

94

SECTION 8.06.

Acknowledgements of Lenders and Issuing Banks

95

SECTION 8.07.

Collateral Matters

96

SECTION 8.08.

Credit Bidding

96

SECTION 8.09.

Certain ERISA Matters

97

ARTICLE

 

IX.

Miscellaneous

 

99

SECTION 9.01.

Notices

99

SECTION 9.02.

Waivers; Amendments

100

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

102

SECTION 9.04.

Successors and Assigns

103

SECTION 9.05.

Survival

107

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

107

SECTION 9.07.

Severability

108

SECTION 9.08.

Right of Setoff

108

SECTION 9.09.

Governing Law; Jurisdiction

108

SECTION 9.10.

WAIVER OF JURY TRIAL

109

SECTION 9.11.

Headings

109



--------------------------------------------------------------------------------

 



SECTION 9.12.

Confidentiality

109

SECTION 9.13.

Interest Rate Limitation

110

SECTION 9.14.

USA PATRIOT Act

111

SECTION 9.15.

Disclosure

112

SECTION 9.16.

Conversion of Currencies

112

SECTION 9.17.

No Fiduciary Duty, etc

112

SECTION 9.18.

Marketing Consent

113

SECTION 9.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

113

SECTION 9.20.

Several Obligations; Nonreliance; Violation of Law..

114

SECTION 9.21.

Appointment for Perfection..

114

 

 

 

 

EXHIBITS:

Exhibit A - Form of Assignment and Assumption

Exhibit B - Foreign Subsidiary Borrower Agreement

Exhibit C - Foreign Subsidiary Borrower Termination

Exhibit D - Guaranty

Exhibit E - Lender Addition and Acknowledgement Agreement

Exhibit F - Pledge Agreement

Exhibit G - Note

Exhibit H - Tax Certificates

 

SCHEDULES:

Schedule 2.01 - Commitments

Schedule 2.05 - Existing Letters of Credit

Schedule 2.23 - Unrestricted Subsidiaries

Schedule 3.06 - Disclosed Matters – Litigation and Environmental Matters

Schedule 6.02 - Existing Liens

Schedule 6.04 - Existing Investments, Loans and Advances

Schedule 6.08 - Restrictive Agreements

 

 

This CREDIT AGREEMENT (this “Agreement”), dated as of November 1, 2018, is among
UNIVERSAL FOREST PRODUCTS, INC., the FOREIGN SUBSIDIARY BORROWERS party hereto,
the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person.

"Adjusted Leverage Ratio" means, as of any date, the ratio of (a) the Total
Seasonally Adjusted Debt as of such date to (b) the Total Adjusted
Capitalization as of such date.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate, to the
extent applicable.

“Administrative Agent” means JPMorgan (including its successors, branches and
Affiliates), in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Loan or any Letter of Credit.

“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





--------------------------------------------------------------------------------

 



“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.

“Agreed Currencies” means (i) Dollars, and (ii) Foreign Currencies.

“Agreement Currency” shall have the meaning assigned to such term in Section
9.15(b).

“Alternate Base Rate” means (a) with respect to Loans denominated in U.S.
Dollars, the Alternate Base Rate - U.S., and (b) with respect to Loans
denominated in Canadian Dollars, the Alternate Base Rate - Canada.

“Alternate Base Rate – U.S.” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate – U.S. due to a change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate – U.S.
is being used as an alternate rate of interest pursuant to Section 2.13 hereof,
then the Alternate Base Rate – U.S. shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above.  For the
avoidance of doubt, if the Alternate Base Rate – U.S. as so determined would be
less than 1%, such rate shall be deemed to be 1% for purposes of this Agreement.

“Alternate Base Rate - Canada” means, for any day, the greater of (a) the
Canadian Prime Rate and (b) the CDOR Rate for a one month term in effect from
time to time plus 100 basis points per annum.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or a Subsidiary thereof  from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Administrative Agent” means (a) with respect to a Loan or Borrowing



--------------------------------------------------------------------------------

 



denominated in Dollars or with respect to any payment that does not relate to
any Loan or Borrowing, the Administrative Agent and (b) with respect to a Loan
or Borrowing denominated in a Foreign Currency, the Administrative Agent or an
Affiliate thereof designated pursuant to Article VIII.

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided  that,
in the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitments (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan, any
Eurocurrency Loan or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Applicable Margin” or “Facility Fee Rate”, as the case may be, based upon the
Adjusted Leverage Ratio as of the most recent determination date:

 

Level

Adjusted Leverage Ratio

 

Facility Fee Rate

Applicable Margin – ABR Loans

Applicable Margin – Eurocurrency Loans and Letters of Credit

I

<  0.25:1.0

 

12.5 bps

0 bps

100.0 bps

II

<  0.30:1.0 but ≥  0.25:1.0

 

15.0 bps

10.0 bps

110.0 bps

III

< 0.35:1.0 but ≥  0.30:1.0

 

20.0 bps

17.5 bps

117.5 bps

IV

< 0.40:1.0 but ≥  0.35:1.0

 

25.0 bps

37.5 bps

137.5 bps



--------------------------------------------------------------------------------

 



V

≥  0.40:1.0

 

30.0 bps

57.5 bps

157.5 bps

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Adjusted Leverage Ratio as determined in the most recent quarterly
financial statements for the first three Fiscal Quarters of each Fiscal Year and
the audited year-end financial statements for the last Fiscal Quarter (in each
case calculated on a trailing four quarter basis) of the Company.  Adjustments,
if any, to the Applicable Rate shall be effective five Business Days after the
Administrative Agent is scheduled to receive the applicable financials under
Section 5.01(a) or (b) and certificate under Section 5.01(c).  If any Event of
Default exists, then the Applicable Rate shall be set at Level V.  The
Applicable Rate shall be set at Level I on the Effective Date and shall be
adjusted for the first time based on the financial statements for the Fiscal
Quarter ending September 29, 2018.

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

"A/R Sale Obligations" means the aggregate consolidated obligations of the
Company and its Restricted Subsidiaries pursuant to all sales and other
transfers of Sale Receivables in connection with Permitted A/R Sale
Transactions.  For purposes of this definition, the amount of such obligations
shall be deemed to be, as of any date, the aggregate purchase price paid to date
for Sale Receivables by the purchaser thereof, net of any and all collections
and recourse payments with respect to such Sale Receivables that have been
received by or on behalf of such purchaser (or, if determined by the
Administrative Agent, such other amount determined by the Administrative Agent
based on the aggregate outstanding principal amount thereof if all Permitted A/R
Sale Transactions were structured as on balance sheet financings, whether or not
shown as a liability on a consolidated balance sheet of the Company and its
Restricted Subsidiaries), together with any discount, interest, fees,
indemnities, penalties, recourse obligations, expenses or other amounts
representative of yield or interest earned on such investment or otherwise in
connection therewith, to the extent that any of such items are, as of the date
of determination, outstanding and unpaid.

"A/R Subsidiary" means a wholly-owned Restricted Subsidiary of the Company that
engages in no activities other than the purchase of accounts receivable from
other Restricted Subsidiaries of the Company and from the Company and Permitted
A/R Sale Transactions and any necessary related activities and owns no assets
other than accounts receivable so purchased (including Sale Receivables), the
proceeds of such accounts receivable, and such other assets as are required in
connection with Permitted A/R Sale Transactions, and which Restricted Subsidiary
shall be a Guarantor.





--------------------------------------------------------------------------------

 



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"AUD" and “A$” and “Australian Dollars” mean the lawful currency of Australia.

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the ASX Benchmarks Pty Limited (ACN 616 075 417)
(or any other Person that takes over the administration of such rate) for AUD
bills of exchange with a tenor equal in length to such Interest Period as
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at or about
the Specified Time on the Quotation Day for such Interest Period.  If the AUD
Screen Rate shall be less than zero, the AUD Screen Rate shall be deemed to be
zero for purposes of this Agreement.

“AUD Bank Bill Reference Rate” means for any Loans in AUD, the AUD Screen Rate.

“Australia” shall mean the Commonwealth of Australia.

“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (a) the Commitment of such Lender at such
time exceeds (b) the Revolving Credit Exposure of such Lender at such time.

“Availability” means, at any time, an amount equal to (a) the Aggregate
Commitments minus (b) the Aggregate Revolving Credit Exposure.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender that is a Lender on the Effective Date or at the
time it enters into any such banking services or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
interstate depository network services, and cash pooling services).





--------------------------------------------------------------------------------

 



“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (b) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (c)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (d) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

“Borrowers” means the Company and the Foreign Subsidiary Borrowers.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.





--------------------------------------------------------------------------------

 



“Borrowing Minimum” means (a) in the case of a Revolving Borrowing that is an
ABR Borrowing denominated in Dollars, $500,000, (b) in the case of a Revolving
Borrowing that is an ABR Borrowing denominated in Canadian Dollars, the smallest
amount of Canadian Dollars that has a Dollar Equivalent in excess of $500,000,
(c) in the case of a Revolving Borrowing that is a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (d) in the case of a Revolving Borrowing
denominated in a Foreign Currency (other than an ABR Borrowing denominated in
Canadian Dollars), the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such Foreign Currency and has a Dollar Equivalent
in excess of $1,000,000, (e) in the case of a Swingline Borrowing denominated in
Dollars, $10,000 or such other amount agreed to by the Swingline Lender and the
applicable Borrower, and (f) in the case of a Swingline Borrowing denominated in
a Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 10,000 units of such Foreign Currency and has a Dollar Equivalent in
excess of $10,000 or such other amount agreed to by the Swingline Lender and the
applicable Borrower.

“Borrowing Multiple” means (a) in the case of a Revolving Borrowing that is an
ABR Borrowing denominated in Dollars, $500,000, (b) in the case of a Revolving
Borrowing that is an ABR Borrowing denominated in Canadian Dollars, the smallest
amount of Canadian Dollars that has a Dollar Equivalent in excess of $500,000,
(c) in the case of a Revolving Borrowing that is a Eurocurrency Borrowing
denominated in Dollars, $1,000,000, (d) in the case of a Revolving Borrowing
denominated in a Foreign Currency (other than an ABR Borrowing denominated in
Canadian Dollars), 1,000,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $500,000, (e) in the case of a Swingline Borrowing
denominated in Dollars, $10,000 or such other amount agreed to by the Swingline
Lender, and (f) in the case of a Swingline Borrowing denominated in a Foreign
Currency, 10,000 units of such Foreign Currency and has a Dollar Equivalent in
excess of $10,000 or such other amount agreed to by the Swingline Lender.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term "Business Day" shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency and, if the Borrowing or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euro.  In addition to all other requirements
hereunder, with respect to any Swingline Foreign Currency Loan, a day on which
the Applicable Administrative Agent is open to the public for carrying on
substantially all of its banking functions in its primary office used to make
such Swingline Foreign Currency Loan.

"Canadian Dollars", “CAD”, or "C$" means the lawful currency of Canada.





--------------------------------------------------------------------------------

 



“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 1% per annum; provided, that if any the above rates shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Any change in the Canadian Prime Rate due to a change in the PRIMCAN Index or
the CDOR shall be effective from and including the effective date of such change
in the PRIMCAN Index or CDOR, respectively.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Screen Rate” means, for any Interest Period, the annual rate of interest
equal to the average rate applicable to Canadian dollar Canadian bankers’
acceptances for the applicable period that appears on the “Reuters Screen CDOR
Page” as defined in the International Swap Dealer Association, Inc. definitions,
as modified and amended from time to time (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion), rounded to the nearest
1/100th of 1% (with .005% being rounded up), as of 10:15 a.m. Toronto local time
on the first day of such Interest Period and, if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by Administrative
Agent after 10:15 a.m. Toronto local time to reflect any error in the posted
rate of interest or in the posted average annual rate of interest).  If the CDOR
Screen Rate shall be less than zero, the CDOR Screen Rate shall be deemed to be
zero for purposes of this Agreement.

“CDOR Rate” means for any Loans in CAD, the CDOR Screen Rate.

“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.





--------------------------------------------------------------------------------

 



“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the first date upon
which there is compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline, requirement
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

"Change of Control" means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 25% or more of the outstanding shares of Voting Stock of the
Company; (ii) any Person or two or more Persons acting in concert shall have
acquired, by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company; (iii) Continuing Directors shall cease to
constitute at least a majority of the directors constituting the board of
directors of the Company; or (iv) the occurrence of any "Change of Control" or
similar term as defined in any agreement or instrument relating to the Senior
Note Debt.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, the “Collateral” under and as defined in, and
any other assets upon which a Lien has been granted by, any of the Collateral
Documents.

“Collateral Agent” means JPMorgan in its capacity as Collateral Agent under the
Intercreditor Agreement and any successor Collateral Agent thereunder.

“Collateral Documents” means, collectively, the Intercreditor Agreement, all
Pledge Agreements and all other agreements or documents granting or perfecting a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties or
otherwise providing support for the Secured Obligations at any time, each in
form and substance satisfactory to the Administrative Agent, and as amended or
modified from time to time.





--------------------------------------------------------------------------------

 



“Commitments” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name, or in the Assignment and
Assumption  or other documentation or record (as such term is defined in Section
9-102(a)(70) of the UCC) as provided in Section 9.04(b)(ii)(C), pursuant to
which such Lender shall have assumed its Commitment, as applicable, and giving
effect to (a) any reduction in such amount from time to time pursuant to Section
2.08 and (b) any reduction or increase in such amount from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided that at
no time shall (i) the Revolving Credit Exposure of any Lender exceed its
Commitment. The initial aggregate amount of the Lenders’ Commitments is
$375,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Universal Forest Products, Inc., a Michigan corporation, and its
successors.

“Continuing Directors” means as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board of
Directors on the Effective Date or (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Country Risk Event” means: (i)  any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of: (a) changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed in such a way as to create any additional liability, cost or
expense to an Issuing Bank, the Lenders or the Administrative Agent, (b)
changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or  (c)  preventing or restricting the conversion
into or transfer of the applicable Agreed Currency; (ii)  force majeure; or
(iii) any similar event, which, in relation to (i), (ii) and (iii), directly or
indirectly, prevents or restricts the payment or transfer of any amounts owing
under the relevant Letter of Credit in the applicable Agreed Currency into an
account designated by the Administrative Agent or the relevant Issuing Bank and
freely available to the Administrative Agent or such Issuing Bank.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Debtor Relief Law” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Insolvency Act 1986 of England and Wales (as amended by the
Enterprise Act 2002), and all other federal, state, or foreign liquidation,
dissolution, administration, conservatorship, bankruptcy, assignment for the
benefit of



--------------------------------------------------------------------------------

 



creditors, moratorium, rearrangement, receivership, insolvency, winging up,
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise), or similar debtor relief laws from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains



--------------------------------------------------------------------------------

 



any of its assets, liabilities and/or obligations after a Division shall be
deemed a Division Successor upon the occurrence of such Division.

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

"EBIT" means, for any period, Net Income for such period plus all amounts
deducted in determining such Net Income on account of (a) Total Interest
Expense, and (b) income taxes, all as determined for the Company and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP.

"EBITDA" means, for any period, EBIT for such period plus all amounts deducted
in determining such EBIT on account of depreciation or amortization, all as
determined for the Company and its Restricted Subsidiaries or for the Company
and its Subsidiaries, as the context may require, on a consolidated basis in
accordance with GAAP, provided that all references in EBIT and all defined terms
used therein to "the Company and its Restricted Subsidiaries" shall be deemed
references to "the Company and its Subsidiaries" when determining  EBITDA for
the Company and its Subsidiaries.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or



--------------------------------------------------------------------------------

 



accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the applicable Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters, and which are applicable to or affect the Company and its
Subsidiaries or their respective assets or operations.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any ERISA Affiliate of



--------------------------------------------------------------------------------

 



any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in critical
status or in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“EURIBOR Screen Rate” means the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of the Specified Time on the Quotation Date for such Interest Period.  If
such page or service ceases to be available, the Administrative Agent may
specify another page or service displaying the relevant rate after consultation
with the Company.  If the EURIBOR Screen Rate shall be less than zero, the
EURIBOR Screen Rate shall be deemed to be zero for purposes of this Agreement.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, (a) if such currency is a Foreign
Currency, the equivalent of such amount in Dollars determined by using the rate
of exchange for the purchase of Dollars with the Foreign Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thompson Reuters Corp. (“Reuters”) source on the Business Day
(New York City time) immediately preceding the date of determination, or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of Dollars with the Foreign Currency, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange,  the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion), and (b) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as



--------------------------------------------------------------------------------

 



determined by the Administrative Agent using any reasonable method of
determination it deems appropriate in its sole discretion.

“Exchange Rate Date” means, if on such date any outstanding Loan (or any Loan
that has been requested at such time would be) or Letter of Credit is
denominated in a currency other than Dollars, each of:

(a) the first Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

“Excluded Swap Obligation” means, with respect to any Guarantor, any CEA Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such CEA Swap Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such CEA Swap
Obligation.  If a CEA Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such CEA
Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
and Canadian federal and provincial withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.16(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.  Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Subsidiary Borrower to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 2.16(f).





--------------------------------------------------------------------------------

 



“Existing Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent under the Existing Credit Agreement.

“Existing Credit Agreement” means the Credit Agreement dated as of November 3,
2014, as amended, among the Company, the Existing Administrative Agent and the
Existing Lenders party thereto.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Credit Agreement and listed on Schedule 2.05 hereto.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code..

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or other officer acceptable to
the Administrative Agent.

“Fiscal Quarter” means each fiscal quarter of the Company ending on a Saturday
occurring near the end of each March, June, September and December, as
determined by the Company in a manner consistent with its prior practice.

“Fiscal Year” means each fiscal year of the Company ending on a Saturday
occurring near the end of each December, as determined by the Company in a
manner consistent with its prior practice.

“Foreign Currency” means (a) with respect to any Revolving Loan, (i) AUD,
Canadian Dollars, Euros and Sterling, and (ii) any other currency (x) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s determination or, if such a LIBOR Screen
Rate is not available, the Administrative Agent, the Company and each of the
Lenders agree upon a rate setting mechanism hereunder for such currency, and (z)
that is agreed to by the Administrative Agent and each of



--------------------------------------------------------------------------------

 



the Lenders, (b) with respect to any Letter of Credit, any currency other than
Dollars acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars, and agreed to by the Issuing
Bank issuing such Letter of Credit, and (c) with respect to any Swingline
Foreign Currency Loan, any currency other than Dollars acceptable to the
Administrative Agent that is freely available, freely transferable and freely
convertible into Dollars, and agreed to by the Swingline Lender.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of the Subsidiaries
primarily for the benefit of employees of the Company or any Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Foreign Subsidiary Borrower” means UFP Canada, Inc., UFP Australia PTY LTD.,
and each other Foreign Subsidiary that has been designated as a Foreign
Subsidiary Borrower by the Company pursuant to Section 2.19, other than a
Foreign Subsidiary Borrower that has ceased to be a Foreign Subsidiary Borrower
as provided in Section 2.19.

“Foreign Subsidiary Borrower Agreement” means a Foreign Subsidiary Borrower
Agreement substantially in the form of Exhibit B.

“Foreign Subsidiary Borrower Termination” means a Foreign Subsidiary Borrower
Termination substantially in the form of Exhibit C.

"GAAP" means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Acquisitions for periods prior to the date of the Acquisition).

“Governmental Authority” means the government of the United States of America,
Canada, or any other nation or any political subdivision thereof, whether state,
local, territorial, municipal, or provincial and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or



--------------------------------------------------------------------------------

 



indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantor” means each Person required to execute a Guaranty pursuant to Section
2.21.

“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations - All Credit Parties, as amended,
supplemented or otherwise modified from time to time, and in substantially the
form attached hereto as Exhibit D.

“Hazardous Materials” (a) any substance, material, or waste that is included
within the definitions of “hazardous substances,” “hazardous materials,”
“hazardous waste,” “toxic substances,” “toxic materials,” “toxic waste,” or
words of similar import in any Environmental Law; (b) those substances listed as
hazardous substances by the United States Department of Transportation (or any
successor agency) (49 C.F.R. 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) (40 C.F.R. Part 302
and amendments thereto) or by similar applicable Environmental Law in Canada or
by a Canadian Governmental Authority; and (c) any substance, material, or waste
that is petroleum, petroleum-related, or a petroleum by-product, asbestos or
asbestos-containing material, polychlorinated biphenyls, flammable, explosive,
radioactive, freon gas, radon, or a pesticide, herbicide, or any other
agricultural chemical regulated under the Federal Insecticide, Fungicide and
Rodentide Act (“FIFRA”), 7 U.S.C. § 136 et seq. or similar applicable
Environmental Law in Canada.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Term Loan Amendment Documents” is defined in Section 2.08(g).

“Incremental Term Loans” is defined in Section 2.08(g).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (excluding accounts payable incurred in the ordinary course of



--------------------------------------------------------------------------------

 



business), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business), provided that earnout payments will be included in Indebtedness only
to the extent required to be shown as a balance sheet liability under GAAP,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, provided that the amount of such
Indebtedness, if such Indebtedness has not been assumed and is non-recourse to
such Person, will be the lesser of the fair market value of such asset at the
date of determination and the amount of Indebtedness so secured, (g) all
Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all Off-Balance Sheet Liabilities of such
Person, (l) all Swap Agreement Obligations, and (m) all obligations under any
Disqualified Stock of such Person; provided, however, that, “Indebtedness” shall
not include any obligations resulting from the endorsement of negotiable
instruments in the ordinary course of business, any obligations under
performance, bid, appeal, stay, customs and surety bonds, performance and
completion guarantees, bank guarantees and bankers’ acceptances required in the
ordinary course of business or in connection with the enforcement of claims of
the Company or any of its Subsidiaries or in connection with judgments that do
not result in a Default, any contingent obligations incurred in the ordinary
course of business with respect to obligations not constituting Indebtedness or
any obligations under Swap Agreements entered into for purposes of hedging
foreign currency exchange exposure and not for speculative purposes.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum relating
to the Company and the Transactions.

"Intercreditor Agreement" means the Intercreditor Agreement dated as of November
13, 1998 among the Creditors (as defined therein) of the Company and JPMorgan
(as successor by merger to Bank One, N.A., which was successor by merger with
Bank One, Michigan, formerly known as NBD Bank), as Collateral Agent, as amended
or modified from time to time, under which agreement the Lenders, the
Administrative Agent and the Senior Note Holders agree to share equally and
ratably in any proceeds realized from the enforcement of any guarantees from the
Company and any Subsidiaries of the Company and any



--------------------------------------------------------------------------------

 



pledges of any Equity Interests of any Foreign Subsidiaries which guarantee or
secure, as the case may be, the Obligations - All Credit Parties, the Senior
Note Debt and the other Subject Obligations, provided that such Intercreditor
Agreement, and any amendments or modifications thereto, shall be in form and
substance acceptable to the Required Lenders and the Administrative Agent.

"Interest Coverage Ratio" means, as of the last day of any Fiscal Quarter of the
Company, the ratio of (a) EBIT to (b) Total Interest Expense, in each case as
calculated for the four consecutive Fiscal Quarters then ending, all as
determined in accordance with GAAP.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

"Interest Period" means with respect to any Eurocurrency Borrowing (a) in a
LIBOR Quoted Currency, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months (or, with the consent of each Lender, such other period
requested by a Borrower) thereafter, as the applicable Borrower may elect, (b)
with respect to any Eurocurrency Borrowing in AUD, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, with the consent of
each Lender, such other period requested by a Borrower) thereafter, as the
applicable Borrower may elect; and (c) with respect to any Eurocurrency
Borrowing in CAD, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months (or, with the consent of each Lender, such other period
requested by a Borrower) thereafter, as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest



--------------------------------------------------------------------------------

 



Period and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time; provided that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its functions.

“Issuing Bank” means, individually and collectively, each of JPMorgan, Wells
Fargo and any other Lender from time to time designated by the Company as an
Issuing Bank, with the consent of such Lender and the Administrative Agent, in
each case in its capacity as an issuer of Letters of Credit hereunder and their
respective successors in such capacity as provided in Section 2.05.  Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by its Affiliates, in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate
(it being agreed that such Issuing Bank shall, or shall cause such Affiliate to,
comply with the requirements of Section 2.05 with respect to such Letters of
Credit).  At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank means any Issuing Bank, either Issuing Bank, each
Issuing Bank, the Issuing Bank that has issued the applicable Letter of Credit,
or both (or all) Issuing Banks, as the context may require.

“Issuing Bank Sublimits” means, as of the Effective Date, (i) in the case of
JPMorgan, $20,000,000, (ii) in the case of Wells Fargo, $20,000,000, and (iii)
as to any other Issuing Bank, such amount as shall be agreed to in writing among
the Administrative Agent, the Company and such other Issuing Bank.  Each Issuing
Bank Sublimit may be (x) decreased at any time by agreement between the Company
and the Administrative Agent (and without the consent or approval of any other
parties) and with notice to the applicable Issuing Bank whose Issuing Bank
Sublimit is being decreased and (y) increased at any time by agreement between
the Company, the Administrative Agent and the applicable Issuing Bank increasing
its Issuing Bank Sublimit (and without the consent or approval of any other
parties).

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.

“Judgment Currency” shall have the meaning assigned to such term in Section
9.15(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of a
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit E hereto, with such changes thereto as
approved by the Administrative Agent.





--------------------------------------------------------------------------------

 



“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01 and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” as used herein and in any
other Loan Documents, includes without limitation the Swingline Lender and the
Issuing Banks and reference to any Lender includes such Lender and its
Applicable Lending Installations.

“Letter of Credit” means any letter of credit or similar instrument (including
without limitation a bank guarantee) acceptable to the applicable Issuing Bank
issued for the account of the Company or a Subsidiary pursuant to this
Agreement. All references in this Agreement to account party, beneficiary,
reimbursements, draws and similar terms used with respect to any letter of
credit constituting a Letter of Credit shall be interpreted in a similar manner
as determined by applicable Issuing Bank when used with respect to any similar
instrument (including without limitation a bank guarantee) acceptable to the
Issuing Bank constituting a Letter of Credit.

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency other than Euros and for any applicable Interest
Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, on
the Quotation Day for such currency and Interest Period; provided that, if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement, (b) any Eurocurrency Borrowing denominated in
Euros and for any applicable Interest Period, the EURIBOR Screen Rate for such
Interest Period, and (c) any Eurocurrency Borrowing denominated in any
Non-Quoted Currency and for any applicable Interest Period, the applicable Local
Screen Rate for such Non-Quoted Currency on the Quotation Day for such currency
and Interest Period; provided  that, if any Local Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this
Agreement;  provided , further,  if the LIBO Screen Rate or a Local Screen Rate
shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBO Screen
Rate,  EURIBOR Screen Rate or Local Screen Rate, as applicable, for such
currency and such Interest Period shall be the Interpolated Rate at such time,
subject to Section 2.13 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Swiss Francs and Japanese
Yen.





--------------------------------------------------------------------------------

 



“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset (but not including the interests of lessors under operating
leases) and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means this Agreement, each Guaranty, each Collateral Document,
and all other instruments, agreements or documents executed in connection with
this Agreement or the transactions contemplated hereby at any time.

“Loan Party” means any Borrower or any Guarantor.

“Loans” means any Swingline Loan or Revolving Loan.

“Local Screen Rate” means (i) for Loans in AUD, the AUD Bank Bill Reference
Rate, and (ii) for Loans in CAD, the CDOR Rate.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, Canadian Dollars or AUD, Chicago, Illinois time, (b) with respect to a
Revolving Loan denominated in any Foreign Currency (other than Canadian
Dollars), London, England time, and (c) with respect to any other Loan or
Borrowing, such time reasonably designated by the Administrative Agent.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

"Material Adverse Effect" means (i) a material adverse effect on the property,
business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Restricted Subsidiaries, taken as a whole,
(ii) a material adverse effect on the ability of a Borrower or any Guarantor to
perform its obligations under the Loan Documents, (iii) a material adverse
effect on the Collateral, or the Collateral Agent’s Liens (on behalf of itself
and the other Secured Parties) on the Collateral or the priority of such Liens,
or (iv) a material adverse effect on the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents.

“Material Indebtedness” means (a) the Senior Note Debt and (b) any other
Indebtedness (other than the Loans and Letters of Credit) of any one or more of
the Company and its Restricted Subsidiaries, in an aggregate principal amount
exceeding the Dollar Equivalent of $5,000,000 (or $15,000,000 in the case of
clause (g)(ii) of Article VII). For purposes of determining Material
Indebtedness, the Indebtedness of the Borrower or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such



--------------------------------------------------------------------------------

 



time.

“Maturity Date” means the fifth anniversary of this Agreement.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Income" means, for any period, the net income (or loss) of the Company and
its Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period, determined in accordance with GAAP; provided that in
determining Net Income there shall be excluded, without duplication: (a) the
income of any Person (other than a Restricted Subsidiary of the Company) in
which any Person other than the Company or any of its Restricted Subsidiaries
has a joint interest or partnership interest or other ownership interest, except
to the extent of the amount of dividends or other distributions actually paid to
the Company or any of its Restricted Subsidiaries by such Person during such
period, (b) the loss of any Person (other than a Restricted Subsidiary of the
Company) in which any Person other than the Company or any of its Restricted
Subsidiaries has a joint interest or partnership interest or other ownership
interest, except to the extent such loss is funded by the Company or any of its
Restricted Subsidiaries during such period, (c) the income of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Restricted Subsidiaries or
that Person's assets are acquired by the Company or any of its Restricted
Subsidiaries, (d) the proceeds of any insurance policy, other than proceeds of
business interruption insurance to the extent included in net income under GAAP
and not excluded by any other exclusion under this definition of Net Income, (e)
gains or non-cash losses from the sale, exchange, transfer or other disposition
of property or assets not in the ordinary course of business of the Company and
its Restricted Subsidiaries and any other income of the Company and its
Restricted Subsidiaries which is not from their continuing operations, and
related tax effects in accordance with GAAP, (f) any other extraordinary or
non-recurring gains or non-cash losses of the Company or its Restricted
Subsidiaries, and related tax effects in accordance with GAAP, (g) the income of
any Restricted Subsidiary of the Company to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or of any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary, (h) any
one-time non-cash charges related to ASC 805 or ASC 350 or to any acquisition or
disposition of assets, (i) all amounts booked as expenses relating to Permitted
A/R Sale Transactions, (j) non-cash stock-based compensation expenses, (k)
non-cash charges related to asset impairments, (l) amortization of intangible
assets, and (m) severance and early retirement costs in an aggregate amount not
to exceed $5,000,000 in any four consecutive Fiscal Quarters.

"Net Worth – Restricted Subsidiaries" means, as of any date, the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of the Company and
the Restricted Subsidiaries and the amount of any foreign currency translation
adjustment account shown as a capital account of the Company and its Restricted
Subsidiaries, less the amount of any investment in Unrestricted Subsidiaries,
all on a consolidated basis in accordance with GAAP.





--------------------------------------------------------------------------------

 



“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case as a result of the applicable Letter of Credit
issued or to be issued.

“Non-Quoted Currency” means each of AUD and CAD.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligation Holders” means the Collateral Agent, the Administrative Agent, the
Swingline Lender, the Issuing Banks, the Lenders and the other holders of the
Obligations - All Credit Parties.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other indebtedness, obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Borrowers and their
Subsidiaries to any of the Lenders, the Administrative Agent, the Issuing Banks
or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“Obligations - All Credit Parties” means, collectively, (a) the Obligations, (b)
the Banking Services Obligations, and (c) the Swap Agreement Obligations;
provided,  however, that the definition of “Obligations - All Credit Parties”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.





--------------------------------------------------------------------------------

 



“Off-Balance Sheet Liability” of a Person means (a) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (b) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization, factoring or
similar transaction on any date of determination that would be characterized as
principal if such asset securitization, factoring or similar transaction were
structured as a secured lending transaction rather than as a purchase or (d) any
other transaction (excluding operating leases for purposes of this clause (d))
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person, including
without limitation Permitted A/R Sale Transactions; in all of the foregoing
cases, notwithstanding anything herein to the contrary, the outstanding amount
of any Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents entered
into as part of any such transaction on any date of determination that would be
characterized as principal if such transaction were structured as a secured
lending transaction, whether or not shown as a liability on a consolidated
balance sheet of such Person, in a manner reasonably satisfactory to the
Administrative Agent.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes, other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan, Letter of
Credit, or any Loan Document.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in



--------------------------------------------------------------------------------

 



ERISA and any successor entity performing similar functions.

"Permitted A/R Sale Transaction" means any transaction, or series of
transactions, under which Sale Receivables owned by the A/R Subsidiary are sold
or transferred to a third-party purchaser in exchange for consideration, in cash
or its equivalent, in an amount equal to the fair market value thereof, and
under which the A/R Subsidiary, the Company and/or another Restricted Subsidiary
shall continue to service the Sale Receivables as agent or sub-agent on behalf
of the purchaser thereof.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases, public
or statutory obligations, surety, customs and appeal bonds (provided that such
deposits do not exceed $10,000,000 for any appeal), performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) cash in Dollars or Canadian Dollars;

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;





--------------------------------------------------------------------------------

 



(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of the Administrative Agent or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(e) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(f) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued by, or unconditionally guaranteed by, the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by S&P or A2 by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (ii) investments of the type and maturity
described in clauses (c) through (e) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies;

(g) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P or
Aaa by Moody’s;

(h) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(i) repurchase obligations with a term of not more than 180 days underlying
securities of the types described in clause (b) above entered into with any bank
meeting the qualifications specified in clause (d) above;

(j) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(k) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and





--------------------------------------------------------------------------------

 



(l) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (b) through (h) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Agreements” means all pledge agreements and similar agreements granting
a lien and security interest in at least 65% of the present and future Equity
Interests of certain present and future Foreign Subsidiaries as required by
Section 2.21, each in substantially the form attached hereto as Exhibit F
entered into by the Company or any of its Domestic Subsidiaries at any time for
the benefit of the Collateral Agent and the Secured Parties under and pursuant
to the Intercreditor Agreement, as amended or modified from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Principal Credit Facility” means (i) the Senior Note Purchase Agreement and the
Senior Notes or any replacement or refinancing thereof, or (ii) documents
evidencing Indebtedness in an amount of $10,000,000 or more outstanding.

“Priority Debt” means, at any time, the sum, without duplication, of (a) the
aggregate principal amount of Indebtedness secured by Liens, (excluding Liens
permitted under subsections (a), (b), (c), (d), (e), (f) and (g) of Section 6.02
of this Agreement, and Liens in favor of the Collateral Agent in Equity
Interests as described in Section 2.21 securing the Subject Obligations subject
to (and as defined in) the Intercreditor Agreement), and (b) Indebtedness of
Restricted Subsidiaries that are not Guarantors, other than Indebtedness of a
Restricted Subsidiary owing to (i) the Company or a Guarantor, (ii) the Lenders
pursuant to this Agreement or the other Loan Documents, or (iii) the Senior Note
Holders pursuant to the Senior Note Purchase Documents.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.





--------------------------------------------------------------------------------

 



“Proposed New Lender” has the meaning assigned to such term in Section 2.08(g).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is AUD or CAD, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest period the Business Day, unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 “Register” has the meaning set forth in Section 9.04.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates (in any capacity, and including without limitation any Affiliate
named as a syndication agent, documentation agent, joint lead arranger, joint
bookrunner or other bookrunner or arranger) and the respective directors,
officers, partners, members, trustees, employees, agents, administrators,
managers, representatives and advisors of such Person and such Person’s
Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.





--------------------------------------------------------------------------------

 



“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.22, (a) at any time, prior to the
termination or expiration of the Commitments, Lenders having Revolving Credit
Exposures (provided, that, as to any Lender, clause (a) of the definition of
“Swingline Exposure” shall only be applicable in calculating a Lender’s
Revolving Credit Exposure to the extent such Lender shall have funded its
respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the Total Revolving Credit Exposure
and Unfunded Commitments at such time; provided that for purposes of declaring
the Loans to be due and payable pursuant to Section 7.01 or for purposes of
terminating the Commitments, then, in the event a Lender has not funded its
participations in Swingline Loans within one Business Day of such Lender’s
receipt of notice from the Administrative Agent pursuant to Section 2.04 (such
amount, the “Swingline Unfunded Amount”) and until such time as such Swingline
Unfunded Amount is actually funded by such Lender, (i) the Unfunded Commitment
of each such Lender shall be deemed to be reduced by such Swingline Unfunded
Amount, and (ii) the Unfunded Commitment of the Swingline Lender shall be deemed
to be increased by such Swingline Unfunded Amount; and (b) at any time following
the termination or expiration of the Commitments,  Lenders having total
Revolving Credit Exposure representing more than fifty percent (50%) of the sum
of the total Revolving Credit Exposures at such time; provided that, for
purposes of calculating Revolving Credit Exposure in connection with this clause
(b), the Swingline Exposure of  each Lender shall be its Applicable Percentage
of the aggregate outstanding principal amount of all Swingline Loans at such
time; provided further that the Swingline Exposure of any Lender who fails to
fund its participation in Swingline Loans within one Business Day of such
Lender's receipt of notice from the Administrative Agent pursuant to Section
2.04 shall be deemed to be held by the Swingline Lender in making such
determination until such Lender shall have funded its participation in such
Swingline Loans; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is the Borrower or an Affiliate of the Borrower shall be
disregarded.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” means the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of a Borrower or
any other officer of the Company involved principally in its financial
administration or its controllership function.





--------------------------------------------------------------------------------

 



“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

"Restricted Subsidiaries" means all Subsidiaries of the Company other than
Unrestricted Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Loan” means a loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by, or otherwise the
subject of any sanctions administered or enforced by, the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person located, operating, organized
or resident in a Sanctioned Country, (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, or (c) the Government of Canada, including pursuant to Canadian
Economic Sanctions and Export Control Laws.

"Sale Receivables" means, collectively (a) accounts receivable that have been
originated by the Company or a Restricted Subsidiary and transferred to the A/R
Subsidiary for sale pursuant to a Permitted A/R Sale Transaction; (b) all
proceeds of such accounts receivable; and (c) any and all instruments, contract
rights, chattel paper, or other general intangibles relating to or arising out
of such accounts receivable.

“Screen Rate” means the LIBOR Screen Rate, the EURIBOR Screen Rate, the AUD
Screen Rate, and the CDOR Screen Rate, collectively and individually as the
context may require.





--------------------------------------------------------------------------------

 



“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

“Secured Obligations” means, collectively, (a) the Obligations - All Credit
Parties, and (b) the Senior Note Debt.

“Secured Parties” means the Obligation Holders and the Senior Note Holders.

“Senior Note Debt” means the indebtedness and other liabilities owing pursuant
to any Senior Note Purchase Documents at any time.

“Senior Note Holders” means the holders of the Senior Note Debt.

“Senior Note Purchase Agreement” means the Note Purchase and Private Shelf
Agreement dated as of December 17, 2012 between the Company and the purchasers
named therein related to the Senior Notes, as amended, supplemented or modified
from time to time in accordance with the terms thereof.

“Senior Note Purchase Documents” means the Senior Note Purchase Agreement, the
Senior Notes and all agreements and documents executed in connection therewith
at any time and as amended or modified from time to time.

“Senior Notes” means the 3.89% Senior Series A Notes due December 17, 2022 in
the aggregate principal amount of $35,000,000, the 3.98% Senior Series B Notes
due December 17, 2024 in the aggregate principal amount of $40,000,000, the
4.20% Senior Series C Notes due June 14, 2028 in the aggregate principal amount
of $40,000,000 and the 4.27% Senior Series D Notes due June 14, 2030 in the
aggregate principal amount of $35,000,000 issued by the Company issued pursuant
to the Senior Note Purchase Agreement, as amended or modified from time to time
and including any notes issued in exchange or replacement for such notes, and
any other securities issued pursuant to the Senior Note Purchase Agreement at
any time.

“Significant Subsidiary” means any one or more Restricted Subsidiaries which, if
considered as a single Restricted Subsidiary, would own 15% or more of the Total
Tangible Assets - Restricted Subsidiaries or account for 15% or more of the
consolidated EBITDA (based on the most recent four consecutive Fiscal Quarters)
of the Company and its Restricted Subsidiaries.

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the



--------------------------------------------------------------------------------

 



amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

“Specified Time” means (i) in relation to a Loan in AUD, as of 11:00 a.m.,
Sydney, Australia time; (ii) in relation to a Loan in CAD, as of 11:00 a.m.
Toronto, Ontario time; (iii) in relation to a Loan in Euros, as of 11:00,
Brussels time; and (iv) in relation to a Loan in a LIBOR Quoted Currency other
than Euros, as of 11:00, London time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Federal Reserve Board or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Obligations - All Credit
Parties to the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing 50% or more of
the equity or 50% or more of the ordinary voting power or, in the case of a
partnership, 50% or more of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by the Company or any of its
Restricted Subsidiaries which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option



--------------------------------------------------------------------------------

 



with respect to any of these transactions) or any combination thereof, whether
linked to one or more interest rates, foreign currencies, commodity prices,
equity prices or other financial measures.

“Swap Agreement Obligations”  means any and all obligations of the Company or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) owing to any
Lender that is a Lender on the Effective Date or at the time it enters into the
applicable Swap Agreement or any of its Affiliates under any and all Swap
Agreements and any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement. For purposes of determining the “principal
amount” of any Swap Agreement Obligations under any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Company or any Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as the Swingline Lender and (b) the
principal amount of all Swingline Loans made by such Lender in its capacity as
the Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder and its successors in such capacity.  The Swingline Lender may, in its
discretion, arrange for one or more Swingline Loans to be made by Affiliates of
the Swingline Lender, in which case the term “Swingline Lender” shall include
any such Affiliate with respect to Swingline Loans made by such Affiliate. Any
consent required of the Administrative Agent or the Issuing Bank shall be deemed
to be required of the Swingline Lender and any consent given by JPMorgan in its
capacity as Administrative Agent or Issuing Bank shall be deemed given by
JPMorgan in its capacity as Swingline Lender as well.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.





--------------------------------------------------------------------------------

 



“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales tax, assessments, fees or other charges imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

"Total Adjusted Capitalization" means, as of any date, the sum of Net Worth -
Restricted Subsidiaries and Total Seasonally Adjusted Debt as of such date.

“Total Assets - All Subsidiaries” means, as of the date of determination, the
total of all assets which would in accordance with GAAP be included on a
consolidated balance sheet of the Company and its Subsidiaries as of such date.

“Total Assets - Restricted Subsidiaries” means, as of the date of determination,
the total of all assets which would in accordance with GAAP be included on a
consolidated balance sheet of the Company and its Restricted Subsidiaries as of
such date.

"Total Debt" means, as of any date, without duplication, all of the following
for the Company and its Restricted Subsidiaries on a consolidated basis: (a) all
Indebtedness for borrowed money and similar monetary obligations evidenced by
bonds, notes, debentures, acceptances, Capital Lease Obligations or otherwise,
(b) all liabilities secured by any Lien existing on property owned or acquired
by the Company or any Restricted Subsidiary subject thereto, whether or not the
liability secured thereby shall have been assumed; (c) all reimbursement
obligations under outstanding letters of credit (to the extent an underlying
obligation is not accrued or included in Indebtedness), bankers' acceptances or
similar instruments in respect of drafts which (i) may be presented or (ii) have
been presented and have not yet been paid and are not included in clause (a)
above; but not including reimbursement obligations relating to undrawn letters
of credit in support of any workers’ compensation or self-insurance plan; (d)
all Off-Balance Sheet Liabilities, other than pursuant to Permitted A/R Sale
Transactions; and (e) all Guarantees (other than guarantees issued by the
Borrowers in favor of Restricted Subsidiaries to support routine trade accounts
payable and operating lease obligations and excluding guaranties by Restricted
Subsidiaries of the Company of the Senior Note Debt) relating to indebtedness,
obligations or liabilities of any Person of the type described in the foregoing
clauses (a), (b), (c) and (d).

"Total Interest Expense" means, for any period, total interest and related
expense (including, without limitation, that portion of any Capital Lease
Obligation attributable to interest expense in conformity with GAAP,
amortization of debt discount, all capitalized interest, the interest portion of
any deferred payment obligations, all commissions, discounts and other fees and
charges owed with respect to letter of credit and bankers acceptance financing,
all commissions, discounts, yield and other fees and charges incurred in
connection with Permitted A/R Sale Transactions, the net costs and net payments
under any interest rate hedging, cap or similar agreement or arrangement,
prepayment charges, agency fees, administrative fees, commitment fees and
capitalized transaction costs allocated to interest expense) paid, payable or
accrued during such period, without duplication for any other period, with
respect to all outstanding Indebtedness of the Company and its Restricted
Subsidiaries, all as determined for the Company and its Restricted Subsidiaries
on a consolidated basis for such period in accordance with GAAP.

"Total Seasonally Adjusted Debt" means, as of the end of any Fiscal Quarter of
the Company, the following appropriate amount for such Fiscal Quarter end:  (a)
for any Fiscal Quarter ending in March or June, 85% of Total Debt as of the end
of such Fiscal Quarter, and (b) for any Fiscal Quarter ending in September or
December, 115% of Total Debt as of the end of such Fiscal Quarter.





--------------------------------------------------------------------------------

 



“Total Tangible Assets - All Subsidiaries” means, as of the date of
determination, Total Assets - All Subsidiaries, less, to the extent included in
Total Assets - All Subsidiaries, the sum of: (a) any surplus resulting from any
write-up of assets subsequent to the Effective Date, (b) goodwill, (c) patents,
trademarks, trade names and copyrights, and (d) any other amount in respect of
an intangible which should be classified as an asset on such balance sheet in
accordance with GAAP.

“Total Tangible Assets - Restricted Subsidiaries” means, as of the date of
determination, Total Assets - Restricted Subsidiaries, less, to the extent
included in Total Assets - Restricted Subsidiaries, the sum of: (a) any surplus
resulting from any write-up of assets subsequent to the Effective Date, (b)
goodwill, (c) patents, trademarks, trade names and copyrights, and (d) any other
amount in respect of an intangible which should be classified as an asset on
such balance sheet in accordance with GAAP.

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof and the issuance of Letters of Credit hereunder and all
transactions related thereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.

“U.S.” means the United States of America.

 “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

"Unrestricted Subsidiary" means any Subsidiary designated by the Company as an
Unrestricted Subsidiary in accordance with Section 2.23.

“Voting Stock” means Equity Interests of any class or classes of the Company
having power under ordinary circumstances to vote for the election of members of
the Board of Directors of such corporation, or Person performing similar
functions.

“Wells Fargo” means Wells Fargo Bank, N.A., a national banking association.

“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.





--------------------------------------------------------------------------------

 



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time (subject, in the case of financial statements that are not fiscal year end
statements, to the absence of footnotes and year-end audit adjustments);
provided that, if the U.S. Borrower notifies the Administrative Agent that the
U.S. Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the U.S.



--------------------------------------------------------------------------------

 



Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  For purposes of
calculating the Adjusted Leverage Ratio (as used in Section 6.10 and in
determining the Applicable Rate), the Interest Coverage Ratio, any Acquisition
or any sale or other disposition outside the ordinary course of business by the
U.S. Borrower or any of the Subsidiaries of any asset or group of related assets
in one or a series of related transactions, the net proceeds from which exceed
$1,000,000, including the incurrence of any Indebtedness and any related
financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis acceptable to the Administrative
Agent.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

 

(b)Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).

 

(b) For purposes of any determination under Article VI or VII, all amounts
incurred, outstanding or proposed to be incurred or outstanding, and the amount
of each investment, asset disposition or other applicable transaction,
denominated in currencies other than Dollars shall be translated into Dollars at
the Exchange Rates in effect on the date of such determination; provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or Liens
were initially consummated in reliance on the exceptions under such
Sections.  Such Exchange Rates shall be determined in good faith by the
Borrowers.

SECTION 1.06. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be



--------------------------------------------------------------------------------

 



redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Eurocurrency Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the current
Interest Period.

 

(b)  Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Effective Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Foreign Currency Borrowings denominated in
Euros.

(c)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.

SECTION 1.07. Interest Rates. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(e) of this Agreement,
such Section 2.13(e) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.13(e), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability

 

SECTION 1.08. Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent a Borrower or any Subsidiary makes any acquisition permitted pursuant to
Section 6.04 for an aggregate



--------------------------------------------------------------------------------

 



purchase price and other consideration in excess of $25,000,000 or disposition
of assets with an aggregate value in excess of $25,000,000 outside the ordinary
course of business permitted by Section 6.05 during the period of four fiscal
quarters of the Company most recently ended, the Adjusted Leverage Ratio shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
such Borrower), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four-quarter period, provided that such pro forma calculation shall
not be required in connection with such an acquisition if the target of such
acquisition has positive EBIT and the Company has elected to not undertake such
pro forma calculation.

 

SECTION 1.09. Status of Obligations.In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.10. Divisions.  For all purposes under the Loan Documents, in
connection with any Division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

SECTION 1.11. Australian Code of Banking Practice. The parties agree that the
Australian Code of Banking Practice (published by the Australian Bankers’
Association, as amended, revised or amended and restated from time to time) does
not apply to the Loan Documents and the transactions under them.

 

ARTICLE II.

The Credits

SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the Company and to Foreign Subsidiary Borrowers from time
to time during the Availability Period in an aggregate principal amount that
will not result in any of the following:

 

(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment;





--------------------------------------------------------------------------------

 



(b) the Aggregate Revolving Credit Exposure exceeding the Aggregate Commitments;
or

(c) the Dollar Equivalent of the aggregate amount of all Revolving Loans,
Letters of Credit and Swingline Loans denominated in Foreign Currencies
exceeding $100,000,000.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders,
ratably in accordance with their respective Applicable Percentages, on the date
such Loans are made hereunder (or, in the case of Swingline Loans, in accordance
with Section 2.04).  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)  Subject to Section 2.13, (i) each Revolving Borrowing denominated in
Dollars or Canadian Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the applicable Borrower may request in accordance
herewith, provided that Revolving Borrowings denominated in Canadian Dollars
that are ABR Loans may only be requested by a Foreign Subsidiary Borrower
organized in Canada or by the Company, provided that the Company has delivered
all documentation and other information regarding the Company requested by the
Administrative Agent in connection with applicable Canadian “know your customer”
and Anti-Money Laundering Laws and has satisfied all other legal and regulatory
requirements in connection therewith to the satisfaction of the Administrative
Agent, and (ii) each Revolving Borrowing denominated in a Foreign Currency
(other than Canadian Dollars) shall be comprised entirely of Eurocurrency
Loans.  Each Swingline Borrowing shall bear interest at such rate separately
agreed to between the applicable Borrower and the Swingline Lender.

(c)  Each Borrowing shall be in an aggregate amount that is an integral multiple
of the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum, provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e)  Notwithstanding any other provision of this Agreement, each Lender at its
option may make any Loan by causing any domestic or foreign office, branch or
Affiliate of such Lender (an “Applicable Lending Installation”) to make such
Loan that has been designated by such Lender to the Administrative Agent,
provided that not more than one Applicable Lending Installation shall be
designated any time.  All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation.  Each Lender may, by written notice to the
Administrative Agent and the Company, designate replacement or additional
Applicable Lending Installations through which Loans will



--------------------------------------------------------------------------------

 



be made by it and for whose account Loan payments are to be made.  Each Lender
will promptly notify the Company and the Administrative Agent of any event of
which it has actual knowledge occurring after the date hereof which will entitle
such Lender to compensation pursuant to Section 2.14 and will designate a
different Applicable Lending Installation if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender or contrary
to its policies.  Bank of America Merrill Lynch International is a designated
Affiliate of Bank of America, N.A. for the purpose of lending to certain Foreign
Subsidiary Borrowers.  Any reference to "Bank of America Merrill Lynch
International Limited" is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland.  Notwithstanding anything to the contrary in any
Loan Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.

SECTION 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Administrative
Agent of such request by telephone (provided that request for any Loan
denominated in any Foreign Currency shall be made in writing in a form approved
by the Applicable Administrative Agent in its reasonable discretion) or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, (a) in the case of a Eurocurrency Borrowing denominated in
Dollars or in Canadian Dollars, not later than 12:00 noon, Chicago, Illinois
time, three Business Days before the date of the proposed Borrowing, (b) in the
case of a Eurocurrency Borrowing denominated in Sterling or Euros, not later
than 11:00 a.m., London, England time, three Business Days before the date of
the proposed Borrowing, (c) in the case of a Eurocurrency Borrowing denominated
in any other Foreign Currency, not later than such time required by the
Applicable Administrative Agent three Business Days before the date of the
proposed Borrowing or (d) in the case of an ABR Borrowing, not later than 10:00
a.m., Chicago, Illinois time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or electronic communication to the
Applicable Administrative Agent of a written Borrowing Request in a form
approved by the Applicable Administrative Agent in its reasonable discretion and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i) the Borrower requesting such Borrowing;

(ii) in the case of a Revolving Borrowing requested by the Company or a Foreign
Subsidiary Borrower, the currency (which may be Dollars or a Foreign Currency)
in which such Borrowing is to be denominated;

(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing denominated in Dollars or Canadian Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;





--------------------------------------------------------------------------------

 



(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency (other than Canadian Dollars), in
which case such Revolving Borrowing shall be a Eurocurrency Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans to any Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the Dollar Equivalent of the aggregate principal amount of outstanding Swingline
Loans exceeding $50,000,000, or (ii) the Aggregate Revolving Credit Exposure
exceeding the Aggregate Commitments.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the applicable Borrower may borrow,
prepay and reborrow Swingline Loans.

 

(b)  To request a Swingline Borrowing, the applicable Borrower shall notify the
Swingline Lender as determined by such applicable Borrower for each Swingline
Borrowing (and it is acknowledged and agreed that any Borrower may request the
Swingline Lender to make the requested Swingline Loan, and such requested
Swingline Loan will be made by that selected Swingline Lender only) of such
request by telephone (provided that requests for any Swingline Borrowing
denominated in any Foreign Currency (other than Canadian Dollars) shall be made
in writing to the Swingline Lender in a form approved by the Swingline Lender in
its reasonable discretion) promptly followed by a telecopy or e-mail
communication to the Swingline Lender of a written Borrowing Request in a form
approved by the Swingline Lender in its reasonable discretion not later than (i)
1:00 p.m., Chicago, Illinois time on the day of any proposed Swingline Loan in
the case of any Swingline Loan to a Borrower denominated in Dollars, (ii) 12:00
noon Toronto, Ontario time on the day of any proposed Swingline Loan in the case
of any Swingline Loan denominated in Canadian Dollars, or (iii) 10:00 a.m.
London, England time on the Business Day prior to the day of any proposed
Swingline Loan in the case of any other Swingline Loan; or, in each of the
foregoing cases, such other times or methods agreed to between the applicable
Borrower and the Swingline Lender.  Each such notice shall be irrevocable and
shall specify (A) the requested date (which shall be a Business Day), (B)
whether such Swingline Loan is to be denominated in Dollars or a Foreign
Currency, (C) the amount of the requested Swingline Borrowing, and (D) in the
case of a Swingline Borrowing denominated in a Foreign Currency, such other
information reasonably required by the Swingline Lender.  Any funding of a
Swingline Loan by the Swingline Lender shall be made in accordance with Section
2.02(a) on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., Local Time, to the account of the Swingline Lender most
recently designated by it for such purpose by notice to the Swingline
Lender.  The Swingline Lender will make such Swingline Loan available to the
applicable Borrower by promptly crediting the amounts so received to an account
of the



--------------------------------------------------------------------------------

 



applicable Borrower maintained with the Swingline Lender or to an account
maintained with another bank reasonably satisfactory to the Swingline Lender as
designated by the applicable Borrower in the Borrowing request (or, in the case
of a Swingline Borrowing made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing
Bank).  Notwithstanding anything in this Section 2.04 or elsewhere to the
contrary, the Administrative Agent, the Swingline Lender and the applicable
Borrower may agree to make any other arrangements for the making of Swingline
Loans, including without limitation by way of an overdraft facility or other
credit extensions, and the obligations thereunder shall constitute Swingline
Loans hereunder if designated as such by the Swingline Lender.

(c)  The Swingline Lender may by written notice given to the Applicable
Administrative Agent not later than 1:00 p.m., Chicago, Illinois time (or 10:00
a.m. London, England time in the case of any Swingline Loan denominated in any
Foreign Currency), on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans.  Such notice shall specify the aggregate amount of such
Swingline Loans in which the Lenders will participate. Promptly upon receipt of
such notice, the Applicable Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Applicable
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Applicable Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Applicable
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph (c), and thereafter
payments in respect of such Swingline Loan shall be made to the Applicable
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the applicable Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Applicable Administrative Agent; any such amounts received by
the Applicable Administrative Agent shall be promptly remitted by the Applicable
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Applicable Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the applicable Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the applicable Borrower of any default in the
payment thereof.

SECTION 2.05. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Dollars or any Foreign Currency for its own account or the
account of a Subsidiary acceptable to the applicable Issuing



--------------------------------------------------------------------------------

 



Bank, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company and/or a Subsidiary with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control; provided,  however, if such Issuing Bank is requested to issue
Letters of Credit with respect to a jurisdiction such Issuing Bank deems, in its
reasonable judgment, may at any time subject it to a New Money Credit Event or a
Country Risk Event, the Company shall, at the request of such Issuing Bank,
guaranty and indemnify such Issuing Bank against any and all costs, liabilities
and losses resulting from such New Money Credit Event or Country Risk Event, in
each case in a form and substance reasonably satisfactory to such Issuing Bank.
The Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).  Upon the effectiveness of this Agreement, each Existing
Letter of Credit shall, without any further action by any party, be deemed to
have been issued as a Letter of Credit hereunder on the Effective Date and shall
for all purposes hereof be treated as a Letter of Credit under this
Agreement.  Notwithstanding anything herein to the contrary, the Issuing Banks
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any
Sanctions, Anti-Corruption Laws, or Anti-Money Laundering Laws by any party to
this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
applicable Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the applicable Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the applicable Issuing Bank shall prohibit, or request that
such Issuing Bank refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
applicable Issuing Bank applicable to letters of credit generally; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or



--------------------------------------------------------------------------------

 



extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Company (and the
applicable Subsidiary if such Letter of Credit is to be issued for the account
of a Subsidiary) also shall submit an application and such other agreements on
the applicable Issuing Bank’s standard forms in connection with any request for
a Letter of Credit, completed to the reasonable satisfaction of the applicable
Issuing Bank, and such other certificates, documents and other papers and
information as the applicable Issuing Bank may reasonably request.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $40,000,000
and (ii) the Aggregate Revolving Credit Exposure shall not exceed the Aggregate
Commitments.  Notwithstanding the foregoing or anything to the contrary
contained herein, no Issuing Bank shall be obligated to issue or modify any
Letter of Credit if, immediately after giving effect thereto, the Dollar
Equivalent of the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit.  Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that any Borrower may
from time to time request that an Issuing Bank issue Letters of Credit in excess
of its individual Issuing Bank Sublimit in effect at the time of such request,
and each Issuing Bank may, in its sole discretion, issue Letters of Credit in
excess of its individual Issuing Bank Sublimit.  Any Letter of Credit so issued
by an Issuing Bank in excess of its individual Issuing Bank Sublimit then in
effect shall nonetheless constitute a Letter of Credit for all purposes of the
Credit Agreement, and shall not affect the Issuing Bank Sublimit of any other
Issuing Bank, subject to the limitations on the aggregate LC Exposure set forth
in clause (i) of this Section 2.05(b).

(c)  Expiration Date.  Each Letter of Credit shall expire on the earlier of (a)
one year after the date of issuance and (b) five Business Days prior to the
Maturity Date, provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (b) above).

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the applicable Issuing Bank, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default



--------------------------------------------------------------------------------

 



or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Local Time, on the date that such LC Disbursement is
made, if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 12:00 noon,
Local Time, on the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Company’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Company fails to make such
payment when due, such amount, if denominated in Foreign Currency (other than an
amount in Canadian Dollars constituting an ABR Borrowing) shall be converted to
Dollars and shall bear interest at the Alternate Base Rate and the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the applicable Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement.

(f)  Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any



--------------------------------------------------------------------------------

 



payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Company to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), the applicable Issuing Bank shall be deemed
to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)  Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy) of such demand for payment and whether the applicable Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the applicable Issuing Bank and the Lenders with respect
to any such LC Disbursement.

(h)  Interim Interest.  If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans (or in the case
such LC Disbursement is denominated in a Foreign Currency other than Canadian
Dollars, at the rate reasonably determined by the Applicable Administrative
Agent to be the cost to it of funding such amount plus the then effective
Applicable Rate with respect to Eurocurrency Loans); provided that, if the
Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)  Replacement of Issuing Banks; Additional Issuing Banks.  (i) Each Issuing
Bank may be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  Any Lender may be added as an Issuing Bank at any time



--------------------------------------------------------------------------------

 



by written agreement among the Company, the Administrative Agent and such new
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of any Issuing Bank and any additional Issuing Bank.  At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor, additional or previous Issuing Banks, or to such
successor, additional and previous Issuing Bank, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(ii) Any Issuing Bank may provide notice to the Company of its intent to resign
as an Issuing Bank at any time.  Such resignation shall become effective if and
when a successor Issuing Bank, satisfactory to the Company at its sole
discretion, shall have been appointed in accordance with Section 2.05(i) above
(provided that the resigning Issuing Bank’s consent to such appointment shall
not be required, but the Administrative Agent’s consent shall be required), and
shall have accepted such appointment.  After the resignation of an Issuing Bank
hereunder, the resigned Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit then outstanding and issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit..

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company with
respect to any Letters of Credit issued for its account described in clause (h)
or (i) of Article VII.  Such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Company
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company's risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Company under this Agreement.  If the Company
is required to provide an



--------------------------------------------------------------------------------

 



amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three Business Days after all Events of Default have been
cured or waived as confirmed in writing by the Administrative Agent.

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount (in the
currency issued) of the Letters of Credit issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension (and whether the amounts thereof (in the currency issued) shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date and amount of such LC Disbursement, (iv) on any
Business Day on which a Borrower fails to reimburse an LC Disbursement required
to be reimbursed to such Issuing Bank on such day, the date of such failure and
the amount (in the currency thereof) of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m) Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder supports any obligations of,
or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Company (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of such Company and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  If the
Company requests an Issuing Bank to issue a Letter of Credit for a Subsidiary,
(x) such Subsidiary shall have no rights against the applicable Issuing Bank,
(y) the Company shall be responsible for the Letter of Credit application and
obligations under this Agreement, and (z) communications (including notices)
related to the respective Letter of Credit shall be among the applicable Issuing
Bank and the Company. The Company hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.





--------------------------------------------------------------------------------

 



SECTION 2.06. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Administrative Agent most recently designated by it for such purpose
by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Applicable Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower maintained
with the Applicable Administrative Agent (i) in such location mutually agreed to
by the Administrative Agent and the applicable Borrower, in the case of Loans
denominated in Dollars or Canadian Dollars, or (ii) in London, England or other
location mutually agreed to by the Administrative Agent and the applicable
Borrower, in the case of Loans denominated in a Foreign Currency other than
Canadian Dollars and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a LC Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)  Unless the Applicable Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Administrative Agent such Lender’s share of
such Borrowing, the Applicable Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the Applicable
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Applicable Administrative Agent forthwith on
demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Applicable
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Applicable Administrative Agent to be the cost to it of funding such amount
(in the case of a Borrowing denominated in a Foreign Currency) or (ii) in the
case of the applicable Borrower, the interest rate applicable to the Borrowing.
If such Lender pays such amount to the Applicable Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing;
provided, that any interest received from the Borrowers by the Administrative
Agent during the period beginning when Administrative Agent funded the Borrowing
until such Lender pays such amount shall be solely for the account of the
Administrative Agent.

SECTION 2.07. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars or Canadian Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Foreign Currency
Borrowings or Swingline Dollar Borrowings, which may not be converted or
continued.

 





--------------------------------------------------------------------------------

 



(b)  To make an election pursuant to this Section, the applicable Borrower shall
notify the Applicable Administrative Agent of such election by telephone
(provided that any such election with respect to any Loan denominated any
Foreign Currency shall be made in writing in a form approved by the Applicable
Administrative Agent in its reasonable discretion) or through Electronic System,
if arrangements for doing so have been approved by the Applicable Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type and, if applicable,
denominated in the Foreign Currency resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Administrative Agent of a written Interest Election
Request in a form approved by the Applicable Administrative Agent in its
reasonable discretion and signed by the applicable Borrower.

(c)  Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency other than Canadian Dollars; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the Applicable
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency other than Canadian Dollars, in which case such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration commencing on the last day of such Interest Period). Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and



--------------------------------------------------------------------------------

 



the Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the applicable Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurocurrency Borrowing, (ii) unless
repaid, each Eurocurrency Borrowing denominated in Dollars or Canadian Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in a Foreign Currency (other than Canadian Dollars) shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration.

SECTION 2.08. Termination and Reduction/Increases of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the Aggregate Revolving Exposure would exceed the Aggregate
Commitments.

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent,
but shall not limit the Company’s right to increase Commitments pursuant to
Section 2.08(d) immediately below.  Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

(d)  Subject to the conditions set forth below, the Company may, upon at least
ten (10) days’ (or such other period of time agreed to between the
Administrative Agent and the Company) prior written notice to the Administrative
Agent, increase the Aggregate Commitments from time to time, either by
designating a lender not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent which shall not be unreasonably withheld) or by agreeing
with an existing Lender that such Lender’s Commitment shall be increased (thus
increasing the Aggregate Commitments); provided that:

(i)as of the effective date of such increase, no Default shall have occurred and
be continuing hereunder and the Company shall be in compliance with the
covenants in Section 6.10 and 6.11 on a pro forma basis acceptable to the
Administrative Agent;

(ii)the representations and warranties made by the Borrowers and contained in
Article III shall be true and correct in all material respects on and as of the
effective date with the same effect as if made on and as of such date (other
than those representations and warranties that



--------------------------------------------------------------------------------

 



by their terms speak as of a particular date, which representations and
warranties shall be true and correct as of such particular date);

(iii)the amount of such increase in the Aggregate Commitments shall not be less
than $10,000,000, and aggregate amount of all increases in the Aggregate
Commitments and Incremental Term Loans under this Section 2.08 shall not exceed
$175,000,000;

(iv)the Borrowers and the Lender or lender not theretofore a Lender, shall
execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, and acknowledged by the Administrative Agent and each
Borrower;

(v)no existing Lender shall be obligated in any way to increase its Commitment,
other than any Lender who has executed and delivered to the Administrative Agent
the Lender Addition and Acknowledgement Agreement under the immediately
preceding Subsection (iv); and

(vi)the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Company shall have complied with
such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent.

(e)Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such new Lender shall become a Lender with a
Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder.

(f)Upon its receipt of a Lender Addition and Acknowledgement Agreement together
with any note or notes, if requested, the Administrative Agent shall, if such
Lender Addition and Acknowledgement Agreement has been completed and the other
conditions described in this Section 2.08 have been satisfied:

(i)accept such Lender Addition and Acknowledgement Agreement;

(ii)record the information contained therein in the Register; and

(iii)give prompt notice thereof to the Lenders and the Company and deliver to
the Lenders a schedule reflecting the new Commitments.

(g) At any time and subject to the terms and conditions of this Section 2.08(g),
the Company may request one or more tranches of term loans (the “Incremental
Term Loans”) with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) but without the consent of any Lender not
providing such Incremental Term Loans; provided that the aggregate amount of all
Incremental Term Loans shall not exceed the amount permitted under Section
2.08(d)(iii). Any tranche of Incremental Term Loans (i) shall be available to
the Company in Dollars, (ii) shall be subject to such conditions precedent as
reasonably required by the Administrative Agent (including without limitations
conditions equivalent to those contained in Section 2.08(d)(i), (ii), (iv) and
(vi)), (iii) shall rank pari passu



--------------------------------------------------------------------------------

 



in right of payment and security, if any, with the Aggregate Revolving Credit
Exposure, (iv) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date, may be required to be mandatorily prepaid in
full or in part prior to prepayment of the Aggregate Revolving Credit Exposure,
and may permit voluntary prepayments thereof), and (v) except as set forth
above, shall be treated substantially the same as (and in any event no more
favorably than) the Aggregate Revolving Credit Exposure; provided that the terms
and conditions applicable to the pricing, fees, amortization and mandatory
prepayments regarding any tranche of Incremental Term Loans may differ from
those applicable to Aggregate Revolving Credit Exposure.  Each tranche of
Incremental Term Loans and each Commitment Increase shall be in a minimum amount
of $10,000,000 and integral multiples of $5,000,000. Any request for a tranche
of Incremental Term Loans shall be made pursuant to such procedures and
requirements as agreed upon between the Administrative Agent and the Company.
The Incremental Term Loans may be provided by any existing Lender or by any
other bank or other financial institution or other Person engaged in the
business of making commercial loans (any such other bank or other financial
institution or other Person, a “Proposed New Lender”) as determined by the
Administrative Agent and the Company.  In connection with any Incremental Term
Loan, the Borrowers, the Guarantors, each Lender agreeing to provide such
Incremental Term Loans, if any, and each Proposed New Lender, if any,  shall
otherwise have executed and delivered such other instruments and documents that
the Administrative Agent shall have reasonably requested in connection with such
Incremental Term Loan (the “Incremental Term Loan Amendment Documents”),
including without limitation an amendment to, or amended and restatement of,
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender agreeing to provide such Incremental Term Loans, if any,
each Proposed New Lender, if any, and the Administrative Agent, which amendment
or amendments may, notwithstanding anything herein to the contrary and without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect such Incremental
Term Loans in accordance with this Section 2.08, including without limitation
such modifications of the Required Lender and Applicable Percentages definitions
and voting and pro rata sharing provisions to give effect to such Incremental
Term Loans in accordance with this Section 2.08.

SECTION 2.09. Repayment of Loans; Evidence of Debt.  (a)  The Company and each
Foreign Subsidiary Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender then unpaid principal amount
of each Revolving Loan on the Maturity Date, and (ii) to the Swingline Lender
then unpaid principal amount of each Swingline Loan owing to the Swingline
Lender on the earlier of the Maturity Date and the date demanded by the
Swingline Lender.  Each Foreign Subsidiary Borrower hereby unconditionally
promises to pay to the Applicable Administrative Agent for the account of each
Lender then unpaid principal amount of each Revolving Loan to such Foreign
Subsidiary Borrower on the Maturity Date.  For the avoidance of doubt, the Loan
Parties and Credit Parties hereby acknowledge and agree that, notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, express
or implied, under no circumstance will a Foreign Subsidiary Borrower be in any
way obligated or liable for the Obligations except for the direct Loans (and any
interest, fees and expenses related thereto) made to such Foreign Subsidiary
Borrower.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.





--------------------------------------------------------------------------------

 



(c)  Each Applicable Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Administrative Agent hereunder for the account of the Lenders and
each Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
an Applicable Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit G hereto or such other form approved by the Applicable
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans.  (a)  The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section and, if
applicable, payment of any break funding expenses under Section 2.15.

 

(b)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy, provided that any such notification with respect to any
Loan denominated any Foreign Currency shall be made in writing in a form
approved by the Applicable Administrative Agent in its reasonable discretion) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 2:00 p.m., Local Time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 2:00 p.m., Local Time, one Business Day
before the date of prepayment, (iii) in the case of prepayment of a Swingline
Loan denominated in U.S. Dollars or Canadian Dollars, not later than 12:00 noon,
Local Time, on the date of prepayment, or (iv) in the case of prepayment of any
other Swingline Loan, not later than 9:00 a.m., London Time, on the Business Day
prior to such prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid



--------------------------------------------------------------------------------

 



Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

(c)  In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds (x) 103% of the Aggregate Commitments solely as a result of
currency fluctuations or (y) the Aggregate Commitments other than as a result of
currency fluctuations, including on any Exchange Rate Date, the Borrowers shall
prepay Aggregate Revolving Credit Exposure owing by such Borrowers in an
aggregate amount equal to the amount by which the Aggregate Revolving Credit
Exposure exceeds the Aggregate Commitments.

SECTION 2.11. Fees.  (a)  The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates, and thereafter on the
average daily amount of the Revolving Loans and Applicable Percentage of the
Swingline Loans and Letters of Credit of such Lender.  Accrued facility fees
shall be payable in Dollars in arrears on the last day of March, June, September
and December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the applicable Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable in Dollars on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the applicable Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars in
immediately



--------------------------------------------------------------------------------

 



available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest.  (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)  The Loans comprising each Eurocurrency Borrowing (including each Swingline
Loan) shall bear interest at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

(c)  Each Swingline Loan shall bear interest at the applicable Borrower’s
election in accordance with Section 2.04, at either (i) if denominated in
Dollars or Canadian Dollars, (A) the Alternate Base Rate plus the Applicable
Rate, or (B) as separately agreed to between the applicable Borrower and the
Swingline Lender, or (ii) if denominated in a Foreign Currency (other than
Canadian Dollars), the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate, in each case except as otherwise
required hereunder.

(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due (after the expiration of any applicable grace or cure period), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
Interest on each Loan shall be paid in the same currency in which such Loan was
made.

(f)  All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling and
interest computed by reference to the AUD Bank Bill Reference Rate or the CDOR
Rate shall be computed on the basis of a year of 365 days or, if required by
applicable law or custom, 366 days in a leap year, (ii) interest on Borrowings
denominated in any other Foreign Currency for which it is required by applicable
law or custom to compute interest on the basis of a year of 365 days or, if
required by applicable law or custom, 366 days in a leap year, shall be computed
on such basis, and (iii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed



--------------------------------------------------------------------------------

 



(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(g)For the purposes of the Interest Act (Canada) hereunder (i) whenever interest
payable pursuant to this Agreement is calculated with respect to any monetary
obligation relating to Loans to any Borrower in Canada on the basis of a period
other than a calendar year (the “Calculation Period”), each rate of interest
determined pursuant to such calculation expressed as an annual rate is
equivalent to such rate as so determined, multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
the number of days in the Calculation Period; (ii) the principle of deemed
reinvestment of interest with respect to any monetary obligation relating to
Loans in Canadian Dollars shall not apply to any interest calculation under this
Agreement, and (iii) the rates of interest with respect to any monetary
obligation relating to Loans to any Borrower in Canada stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.

SECTION 2.13.  Alternate Rate of Interest; Foreign Currencies.

 

(a)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing in any currency:

 

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, an affected Eurocurrency
Borrowing shall be ineffective, (ii) any affected Eurocurrency Borrowing that is
requested to be continued shall (A) if denominated in Dollars or Canadian
Dollars be continued as an ABR Borrowing or (B) otherwise, be repaid on the last
day of the then current Interest Period applicable thereto and (iii) any
Borrowing Request for an affected Eurocurrency Borrowing shall (A) if
denominated in Dollars or Canadian Dollars be deemed a request for an ABR
Borrowing or (B) otherwise, be ineffective.

(b)  If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurocurrency Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the relevant currency in the applicable interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
any obligations of such Lender to make, maintain, fund or



--------------------------------------------------------------------------------

 



continue any Eurocurrency Borrowing or to convert ABR Borrowings to Eurocurrency
Borrowings will be suspended until such Lender notifies the Administrative Agent
and the Company that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, the Borrowers will upon demand from
such Lender (with a copy to the Administrative Agent), either (A) if denominated
in Dollars or Canadian Dollars convert all Eurocurrency Borrowings of such
Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately if such Lender may not lawfully continue
to maintain such Loans, or (B) repay such Eurocurrency Borrowings of such
Lender, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted.

(c)If, after the designation of any currency as a Foreign Currency, any change
in currency controls or exchange regulations or any change in the national or
international financial, political or economic conditions are imposed in the
country in which such currency is issued, result in, in the reasonable opinion
of the Required Lenders (in the case of any Loans to be denominated in an
Foreign Currency) or any Issuing Bank (in the case of any Letter of Credit to be
denominated in a Foreign Currency), (a) such currency no longer being readily
available, freely transferable and convertible into Dollars, (b) a Dollar
Equivalent is no longer readily calculable with respect to such currency, or (c)
providing such currency is impracticable for the Lenders (each of (a), (b) and
(c), a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be a Foreign Currency until such time as the Disqualifying Event(s) no longer
exist. Within five (5) Business Days after receipt of such notice from the
Administrative Agent, the Borrowers shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.

(d)If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Bank or any Lender or its Applicable Lending Installation determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, any Issuing Bank or
any Lender or its Applicable Lending Installation to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Loan or Letter of
Credit to any Foreign Subsidiary Borrower, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
such Loan or Letter of Credit shall be suspended, and to the extent required by
applicable Requirement of Law, cancelled.  Upon receipt of such notice, the
applicable Borrower shall, (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Requirement of Law), (B) to the
extent applicable to any Issuing Bank, cash collateralize in accordance with
Section 2.05(j) that portion of applicable LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized and (C) take all reasonable actions



--------------------------------------------------------------------------------

 



requested by such Person to mitigate or avoid such illegality.

(e)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Rate has made a public
statement that the administrator of the LIBO Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Rate), (x)
the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Rate), (y) the supervisor for the administrator
of the LIBO Rate has made a public statement identifying a specific date after
which the LIBO Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate).  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (e) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x), or clause (ii)(y) of
the first sentence of this Section 2.13(e), only to the extent the LIBO Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and any such Eurocurrency Borrowing shall be repaid or, if
denominated in Dollars or Canadian Dollars, converted into an ABR Borrowing on
the last day of the then current Interest Period applicable thereto, and (y) if
any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
ineffective, unless such Borrowing Request is for a Borrowing denominated in
Dollars or Canadian Dollars, in which case such Borrowing will be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.14. Increased Costs.  (a)  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other



--------------------------------------------------------------------------------

 



condition, cost or expense (other than Taxes) affecting this Agreement or any
Advance made by such Lender or any Letter of Credit or participation therein; or

(iii)  subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) or that are franchise Taxes or branch
profits Taxes;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient (as determined in such Lender or other
Recipient’s good faith discretion) of making, continuing, converting into or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
such Issuing Bank or such other Recipient hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b)  If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.

(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise



--------------------------------------------------------------------------------

 



to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow or continue any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.18, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
current Interest Period therefor (or, in the case of a failure to borrow or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the highest interest rate which such Lender would bid
in good faith were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market plus the Applicable Rate then in effect for LIBO Revolving Loans.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

SECTION 2.16. (a)  Withholding of Taxes; Gross-Up.  Each payment by or on
account of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless such withholding is required by
any law.  If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it is so required to deduct or withhold Taxes, then such
Withholding Agent may so deduct or withhold and shall timely pay the full amount
of deducted or withheld Taxes to the relevant Governmental Authority in
accordance with applicable law.  If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that, net
of such deduction or withholding (including such deduction or withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such deduction or
withholding been made.

(b)  Payment of Other Taxes by the Borrowers.  The applicable Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)  Indemnification by the Borrowers.  The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient in connection with any Loan



--------------------------------------------------------------------------------

 



Document (including amounts paid or payable under this Section 2.16(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, except that each Foreign Subsidiary Borrower
shall only be severally liable for those Obligations related to it as provided
in the last sentence of Section 2.09(a).  The indemnity under this
Section 2.16(d) shall be paid within 10 Business Days after the Recipient
delivers to any Loan Party a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Status of Lenders.  (i)  Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.16(f) (to the extent it is legally eligible to do so).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.





--------------------------------------------------------------------------------

 



(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN  or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under this Agreement, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit H (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the Beneficial Owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such Beneficial Owner or partner of such partnership if such
Beneficial Owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.





--------------------------------------------------------------------------------

 



(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.16(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h)  Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations under any
Loan Document.

(i)  Issuing Bank.  For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

(j) VAT. All amounts payable by any Loan Party to the Administrative Agent, the
Lenders or the Issuing Banks shall be deemed to be exclusive of any value added
tax or any other similar Taxes (“VAT”). If VAT is payable on any amount paid to
the Administrative Agent, the Lenders or the Issuing Banks by any Loan Party,
the applicable Loan Party shall pay to the Administrative Agent,  the Lenders or
Issuing Banks an amount equal to the amount of the VAT.





--------------------------------------------------------------------------------

 



SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
Unless otherwise specified, each Borrower shall make each payment or prepayment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16 or 2.20, or otherwise) prior to 1:00 p.m., Local Time, on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Applicable Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Applicable Administrative Agent to the applicable account designated to the
Company by each Applicable Administrative Agent, except payments to be made
directly to the applicable Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.14, 2.15, 2.16,
2.20 and 9.03 shall be made directly to the persons entitled thereto. The
Applicable Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Loan Document shall be made in Dollars. Any
payment required to be made by an Applicable Administrative Agent hereunder
shall be deemed to have been made by the time required if such Applicable
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Applicable
Administrative Agent to make such payment.

 

(b)  If at any time insufficient funds are received by and available to the
Applicable Administrative Agent from any Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower



--------------------------------------------------------------------------------

 



pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to such Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d)  Unless the Applicable Administrative Agent shall have received notice prior
to any date on which any payment is due to the Applicable Administrative Agent
for the account of the Lenders or the applicable Issuing Banks pursuant to the
terms hereof or any other Loan Document (including any date that is fixed for
prepayment by notice from the Borrower to the Applicable Administrative Agent
pursuant to Section 2.10(b)), notice from a Borrower that such Borrower will not
make such payment or prepayment, the Applicable Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as applicable, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Applicable Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Applicable Administrative Agent to be the cost to it of funding such amount (in
the case of an amount denominated in a Foreign Currency).

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Applicable Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Applicable Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Applicable Administrative Agent in its
discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 





--------------------------------------------------------------------------------

 



(b)  If (i) any Lender is a Defaulting Lender, (ii) any Lender is requesting
compensation under Section 2.14 or 2.16 with respect to costs not being incurred
by the other Lenders or (iii) if the Borrowers have requested an amendment,
modification, consent, or waiver that requires the consent of all Lenders or all
Lenders affected thereby under Section 9.02 and the Required Lenders have
approved such request but one or more Lenders have not (and Lenders described in
any of the foregoing clauses (i), (ii) or (iii), as “Affected Lender”), the
Borrowers may, at their sole expense and effort, require any such Affected
Lender, upon notice to such Affected Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Affected Lender, as applicable, shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, including without limitation payments
due to the Affected Lender under Sections 2.14 and 2.16, and the amount, if any,
equal to the payment which would have been due to such Lender on the day of such
assignment under Section 2.15 had the Loans of such Affected Lender been prepaid
on such date rather than assigned to the assignee, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  An Affected Lender, as
the case may be, shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each party hereto agrees that (i) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrowers, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.19. Foreign Subsidiary Borrowers.  (a)  On or after the Effective
Date, the Company may designate any Foreign Subsidiary that is a Wholly-Owned
Subsidiary as a Foreign Subsidiary Borrower by delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Agreement executed by such Subsidiary and
the Company. Each such designation shall be subject to the consent of the
Administrative Agent (which consent shall not unreasonably be withheld).  In
addition, no Foreign Subsidiary may become a Foreign Subsidiary Borrower if any
Lender that as a result thereof would be obligated to lend to it may not at such
time legally lend to such Foreign Subsidiary unless other arrangements in
respect thereof have been made that are acceptable to such Lender.

 

(b)Upon the execution by the Company and delivery to the Administrative Agent of
a Foreign Subsidiary Borrower Termination with respect to any Foreign Subsidiary
Borrower, such



--------------------------------------------------------------------------------

 



Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement; provided that no Foreign Subsidiary Borrower Termination will become
effective as to any Foreign Subsidiary Borrower (other than to terminate such
Foreign Subsidiary Borrower’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Loan to such
Foreign Subsidiary Borrower shall be outstanding hereunder.  Following receipt
of any Foreign Subsidiary Borrower Agreement or Foreign Subsidiary Borrower
Termination, the Administrative Agent shall send a copy thereof to each Lender.

(c)If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Bank or any Lender or any Applicable Lending Installation determines that any
applicable law or regulation has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Administrative Agent, any
Issuing Bank or any Lender or its Applicable Lending Installation to (i) perform
any of its obligations hereunder or under any other Loan Document with respect
to any Foreign Subsidiary Borrower, (ii) to fund or maintain its participation
in any Loan made to any Foreign Subsidiary Borrower or (iii) issue, make,
maintain, fund or charge interest with respect to any credit extension to any
Foreign Subsidiary Borrower, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest with respect to any such
credit extension shall be suspended, and, to the extent required by applicable
law or regulation, cancelled.  Upon receipt of such notice, the Loan Parties
shall, (A) repay that Person’s participation in such Loans or other applicable
Obligations on the last day of the Interest Period for each such Loan or other
Obligation occurring after the Administrative Agent has notified the Company or,
if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

SECTION 2.20. Additional Reserve Costs.  (a)  For so long as any Lender is
required to comply with reserve assets, liquidity, cash margin or other
requirements of any monetary or other authority (including any such requirement
imposed by the European Central Bank or the European System of Central Banks,
but excluding requirements reflected in the Statutory Reserves) in respect of
any of such Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans
which are Eurocurrency Borrowings, such Lender shall be entitled to require the
applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Loans subject to such requirements, additional interest on
such Loan at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.

 

(b)  Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender in good faith, which determination shall be
conclusive absent manifest error, and notified to the applicable Borrower (with
a copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the applicable Loan, and such additional
interest so notified to the applicable Borrower by such Lender shall be payable
to the Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.21. Guaranties; Collateral.  To guarantee and/or secure the payment
when due of the Obligations - All Credit Parties, the Company shall cause
Guaranties and Pledge Agreements to be executed and delivered to the
Administrative Agent granting the following: first priority liens and



--------------------------------------------------------------------------------

 



security interests, pursuant to Pledge Agreements, on at least 65% (or such
greater percentage if requested by the Administrative Agent and if the pledge of
such greater percentage would not cause an adverse tax consequence as reasonably
determined by the Company from time to time) of the present and future Voting
Stock of certain present and future Foreign Subsidiaries (and 100% of the Equity
Interests thereof that do not constitute Voting Stock) that are Restricted
Subsidiaries and Guaranties of certain present and future Domestic Subsidiaries
that are Restricted Subsidiaries such that, as of the Effective Date, as of the
date each Acquisition is closed, as of any date guaranties are required of any
Subsidiaries for any other Indebtedness of any Borrower and as of each date that
is 30 days after the financial statements are required to be delivered under
Section 5.01(a) or (b), the Domestic Subsidiaries that are Restricted
Subsidiaries which are not Guarantors and the Foreign Subsidiaries that are
Restricted Subsidiaries that are owned by the Company or any Domestic Subsidiary
that do not have at least 65% of their Voting Stock pledged pursuant to Pledge
Agreements do not, if considered in the aggregate as a single Subsidiary,
constitute a Significant Subsidiary.

 

For purposes of this Section 2.21, the assets of any Subsidiary shall be
calculated based on the consolidated assets of such Subsidiary and its
Subsidiaries.  In addition to the above requirements, if at any time any
Subsidiary which is not then a Guarantor shall become a borrower, co-borrower or
co-obligor of, or become obligated under any Guarantee with respect to, any
Indebtedness under any Principal Credit Facility, the Company will cause such
Subsidiary to execute and deliver to the Administrative Agent a Guaranty or a
joinder to the Guaranty in the form of exhibit attached thereto unless such
Subsidiary is a Foreign Subsidiary and only for so long as (1) such Foreign
Subsidiary is not liable under a Guarantee of Indebtedness of any Borrower or a
Domestic Subsidiary and (2) the Intercreditor Agreement remains in full force
and effect and is applicable to such Foreign Subsidiary’s Indebtedness (except
to the extent the Intercreditor Agreement was terminated by the Lenders).  In
connection with the delivery of any such Guaranties (or joinders) and Pledge
Agreements, the Borrowers shall provide such other documentation to the
Administrative Agent, including, without limitation, one or more opinions of
counsel (foreign or domestic) satisfactory to the Administrative Agent,
corporate documents and resolutions, which in the reasonable opinion of the
Administrative Agent is necessary or advisable in connection therewith.  The
Borrowers further agree to execute and deliver, or cause to be executed and
delivered, promptly upon the request of the Administrative Agent, such
additional agreements, documents and instruments, each in form and substance
satisfactory to the Administrative Agent, sufficient to grant to the
Administrative Agent (or the Collateral Agent in the case of the grant of liens
and security interests), for the benefit of the Lenders and the Administrative
Agent, the guaranties, liens and security interests contemplated by this Section
2.21 and by the Guaranties and Pledge Agreements.  Notwithstanding anything
herein to the contrary, the granting of any Liens in any Collateral and all
issues related thereto shall be subject to the Intercreditor Agreement.  The
Borrowers represent that the Guarantors that are party to the Guaranty delivered
hereunder and dated the Effective Date satisfy the requirements of this Section
2.21 as of the Effective Date.  The parties hereto agree that any Subsidiaries
that were party to the guaranty agreement dated November 3, 2014 delivered
pursuant to the Existing Credit Agreement but are not party the Guaranty
delivered hereunder and dated the Effective Date are released from such guaranty
agreement dated November 3, 2014.  Upon the written request of the Company, the
Administrative Agent shall, as Collateral Agent on behalf of itself, the Lenders
and each other Secured Party, release and discharge any grant of security
interest pursuant to a Pledge Agreement or any guaranty pursuant to a Guaranty,
as applicable, provided that (i) no Default exists or will exist immediately
following such release and discharge, (ii) the Senior Note Holders (and any
other lenders under any other Principal Credit Facility holding such pledges and
guaranties, if any) agree to the



--------------------------------------------------------------------------------

 



corresponding release and discharge, and (iii) at the time of such release and
discharge, such grant of security interest or Guaranty, as applicable, is not
required under this Section 2.21.

SECTION 2.22. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 9.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure  and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;





--------------------------------------------------------------------------------

 



(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(d)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02(b) are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii)if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b)(i) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b)(i)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(e)so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s



--------------------------------------------------------------------------------

 



then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.22(d), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(d)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and the applicable
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Banks, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or such Issuing Banks, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23. Unrestricted/Restricted Subsidiary Designation.  Any Subsidiary
may be designated by the Company as an Unrestricted Subsidiary, provided that
(a) no Subsidiary that has an equity Investment in the Company or a Restricted
Subsidiary may be designated as an Unrestricted Subsidiary and (b) (i)
immediately after giving effect to such designation, no Default exists or would
be caused thereby, on a pro forma basis acceptable to the Administrative Agent,
(ii) immediately after giving effect to such designation and at all times
thereafter, neither the Company nor any Restricted Subsidiary shall be liable,
directly or indirectly, for any of the indebtedness, obligations or other
liabilities of any kind of such Unrestricted Subsidiary or for any Guarantee
with respect to any Unrestricted Subsidiary except to the extent such
indebtedness, obligation or other liability is included in Total Debt, and (iii)
immediately after giving effect to such designation and at all times thereafter,
the ratio of the Total Tangible Assets - Restricted Subsidiaries to the Total
Tangible Assets - All Subsidiaries and  the ratio of the consolidated EBITDA of
the Company and its Restricted Subsidiaries to the consolidated EBITDA of the
Company and its Subsidiaries (in each case based on the most recent four
consecutive Fiscal Quarters) equals not less than 85%.  Any Unrestricted
Subsidiary may be designated as a Restricted Subsidiary by the Company at any
time provided that no Default then exists or would be caused thereby, all on a
pro forma basis acceptable to the Administrative Agent.  As of the Effective
Date, all Unrestricted Subsidiaries are listed on Schedule 2.23, and the Company
represents and warrants that each such Unrestricted Subsidiary satisfies the
requirements to be an Unrestricted Subsidiary hereunder.

 

SECTION 2.24. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared



--------------------------------------------------------------------------------

 



fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion), then the Obligations or part thereof intended
to be satisfied shall be revived and continued and this Agreement shall continue
in full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender.  The provisions of this Section 2.24 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds.  The provisions of this Section 2.24 shall survive the
termination of this Agreement.

SECTION 2.25. Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In furtherance of that requirement, each
such Lender or Affiliate thereof shall furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations.    

 

ARTICLE III.

Representations and Warranties

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, each Borrower represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:

SECTION 3.01. Organization; Powers.  Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate, stockholder, shareholder and other
action.  Each Loan Document has been duly executed and delivered by each Loan
Party thereto and assuming due execution and delivery by all parties other than
the Loan Parties, constitutes a legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any



--------------------------------------------------------------------------------

 



of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries, except as contemplated under this Agreement and the
Intercreditor Agreement.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.  (a)  The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended December 30, 2017, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended June 30, 2018, certified by its chief
financial officer or treasurer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year‑end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)  Since December 30, 2017, there has been no Material Adverse Effect.

SECTION 3.05. Properties.  (a)  Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.  None of the assets of the
Company or any of its Subsidiaries is subject to any Lien other than Liens
permitted under Section 6.02.

 

(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.





--------------------------------------------------------------------------------

 



SECTION 3.07. Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09. Taxes.  Except as set forth in the Disclosed Matters, each of the
Company and its Subsidiaries has timely (after taking into account all available
extensions) filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Each of the Company, the Subsidiaries and
the ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  The excess of the present value of all benefit
liabilities under each Plan of the Company, the Subsidiaries and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect.  Each of the Company and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that could not reasonably be expected to have a
Material Adverse Effect.  Except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) each Foreign
Pension Plan has been maintained in compliance with its terms and in compliance
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders (including all funding requirements and the respective
requirements of the governing documents for each such Foreign Pension Plan) and
has been maintained, where required, in good standing with applicable regulatory
authorities and (b) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made. Neither the Company nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan that could reasonably be expected to
have a Material Adverse Effect. No actions or proceedings have been taken or
instituted to terminate or wind-up a Foreign Pension Plan that could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.11. Disclosure.  (a) The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions known to the Company
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could



--------------------------------------------------------------------------------

 



reasonably be expected to result in a Material Adverse Effect.  Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information (excluding information of a general economic
or industry nature) furnished in writing by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and it being understood
that actual results may differ in material respects from projections.

 

(b)  As of the Effective Date, to the best knowledge of each Borrower, the
information included in the Beneficial Ownership Certification, if any, provided
on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.

SECTION 3.12. Use of Advances.  Each Borrower will use the proceeds of the
Advances for refinancing existing indebtedness, working capital, general
corporate purposes, Acquisitions and the funding of Restricted Payments to the
extent permitted pursuant to Section 6.06.  Neither the Company nor any of its
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
in any manner that is in violation of any applicable law or regulation
(including without limitation Regulations T, U or X).  After applying the
proceeds of each Advance, Margin Stock will not constitute more than 25% of the
value of the assets (either of any Borrower alone or of the Company and its
Subsidiaries on a consolidated basis) that are subject to any provisions of this
Agreement that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock.  The proceeds of the Advances have been used and
will be used, whether directly or indirectly, as set forth in Section 5.08.

 

SECTION 3.13. Labor Matters.  There are no labor controversies pending or, to
the best of the Company’s knowledge, threatened against the Company or any
Subsidiary, which could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.14. Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Secured Parties,
securing the Secured Obligations (subject to the Intercreditor Agreement), and
upon the filing of appropriate financing statements, or taking such other action
as may be required for perfection under applicable law, such Liens will
constitute, to the extent required by the Loans Documents, perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Collateral Agent pursuant to any applicable law
or agreement.

 

SECTION 3.15. Patriot Act, Etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain



--------------------------------------------------------------------------------

 



any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

SECTION 3.16. Senior Note Debt.  As of the Effective Date, the outstanding
principal balance of the Senior Note Debt is $150,000,000 and all Senior Note
Purchase Documents have been delivered to the Lenders prior to the Effective
Date.  There is no event of default or event or condition which would become an
event of default with notice or lapse of time or both, under any Senior Note
Purchase Document.

 

SECTION 3.17. Material Agreements.  Neither the Company nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Restricted Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Indebtedness.

 

SECTION 3.18. Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions and Anti-Money Laundering Laws, and such Loan Party, its Subsidiaries
and their respective officers and employees and, to the knowledge of such Loan
Party, its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions and Anti-Money Laundering Laws in all material respects,
and are not knowingly engaged in any activity that would reasonably be expected
to result in any Loan Party being designated as a Sanctioned Person.  None of
(a) any Loan Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions
or Anti-Money Laundering Laws.

 

SECTION 3.19. EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

SECTION 3.20. Plan Assets; Prohibited Transactions.None of the Loan Parties or
any of their Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery or
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

SECTION 3.21. Foreign Subsidiary Borrowers. With respect to each Foreign
Subsidiary Borrower:

 

(a) The execution, delivery and performance by such Foreign Subsidiary Borrower
of this Agreement and any other Loan Document to which it is a party (the
Agreement and such other Loan Documents, collectively, the “Applicable Foreign
Borrower Documents”) constitute and will constitute private and commercial acts
and not public or governmental acts.  Neither such Foreign Subsidiary Borrower
nor any of its material property has any immunity from jurisdiction of any court
or



--------------------------------------------------------------------------------

 



from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Borrower
Documents.

(b)The Applicable Foreign Borrower Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing for the enforcement thereof against such Foreign Subsidiary
Borrower under the Laws of such jurisdiction (or such other law as shall be
specified in such documents), and to ensure the legality, validity,
enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally), priority and admissibility in evidence of the Applicable Foreign
Borrower Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Borrower Documents that the Applicable Foreign Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Subsidiary Borrower is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of the Applicable Foreign Borrower Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Borrower Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)There is no tax (other than Excluded Taxes), levy, impost, duty, fee,
assessment or other governmental charge that must be paid or any deduction or
withholding for any Taxes imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
either (i) on or by virtue of the execution or delivery of the Applicable
Foreign Borrower Documents or (ii) on any payment to be made by such Foreign
Subsidiary Borrower to a Lender pursuant to the Applicable Foreign Borrower
Documents, except for those that have been paid by a Loan Party or any of their
respective Subsidiaries.

(d)The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Subsidiary Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided  that any notification
or authorization described in clause (ii) shall be made or obtained as soon as
is reasonably practicable).

SECTION 3.22. Solvency.  The Borrower and its Subsidiaries taken as a whole are
Solvent.

ARTICLE IV.

Conditions

SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 





--------------------------------------------------------------------------------

 



(a)  The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party hereto either (i) a counterpart of each Loan Document to
which it is a party signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page) that such party has signed a
counterpart of each such Loan Document.

(b)  The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsels for the Borrowers and the Guarantors in form and substance
satisfactory to it and covering such matters relating to the Borrowers and the
Guarantors, the Loan Documents and the Transactions as the Required Lenders
shall reasonably request.  The Borrowers hereby request such counsels to deliver
such opinions.

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)  The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company and its Subsidiaries for the
two most recent Fiscal Years ended prior to the Effective Date, (ii)
satisfactory unaudited interim consolidated financial statements of the Company
and its Subsidiaries for each quarterly period ended subsequent to the date of
the latest financial statements delivered pursuant to clause (i) of this
paragraph, and (iii) such other financial statements reasonably requested by the
Administrative Agent, each satisfactory to the Required Lenders.

(f)  The Administrative Agent shall have received evidence satisfactory to it of
perfection and priority of any Liens to be created by the Collateral Documents.

(g)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
by the relevant Person, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder on the Effective
Date.

(h)  The Administrative Agent shall have received a certificate from a Financial
Officer concerning the solvency and other appropriate factual information with
respect to the Company and its Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent with respect to solvency.

(i)  Copies of all Senior Note Purchase Documents, each satisfactory to the
Administrative Agent.





--------------------------------------------------------------------------------

 



(j)  All legal (including tax implications) and regulatory matters and all other
due diligence reviews of the Company and its Subsidiaries shall be reasonably
satisfactory to the Administrative Agent.

(k) An acknowledgment to the Intercreditor Agreement in a form attached as
Exhibit A-1 to the Intercreditor Agreement executed by the Administrative Agent
for the Lenders, and each Lender hereby authorizes the Administrative Agent to
sign such acknowledgment on its behalf.

(l)Satisfactory results of all due diligence required by the Lenders, including
without limitation a review of the Company’s Indebtedness and the Company's
actual and potential litigation claims against the Company and its Restricted
Subsidiaries, including without limitation a review of liability and insurance
coverage.

(m) All obligations under the Existing Loan Agreement shall be paid in full and
all commitments of each of the Existing Lenders thereunder shall be terminated.

(n)(i) The Administrative Agent and Lenders shall have received, (x) at least
five (5) days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and Anti-Money Laundering Laws, including the Patriot Act,
to the extent requested in writing of the Borrowers at least ten (10) days prior
to the Effective Date, and (y) a properly completed and signed IRS Form W-8 or
W-9, as applicable, for each Loan Party, and (ii) to the extent the Borrowers
qualify as a “legal entity customer” under the Beneficial Ownership Regulation,
at least five (5) days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrowers at least ten (10) days prior to
the Effective Date, a Beneficial Ownership Certification in relation to each
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

(o)  The Loan Parties shall have delivered such other documents, including a
covenant compliance certificate and solvency certificate in a form reasonably
satisfactory to the Administrative Agent, as the Administrative Agent, the LC
Issuer, any Lender or their respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., Chicago, Illinois time, on
November 30, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).  All parties hereto
acknowledge and agree that this Agreement replaces and refinances the Existing
Credit Agreement and is a "Successor Bank Credit Agreement" under the
Intercreditor Agreement.

SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or



--------------------------------------------------------------------------------

 



warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct as of such
particular date); and

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Credit Events Relating to Foreign Subsidiary Borrowers. The
obligations of the Lenders to make Loans to any Subsidiary that becomes a
Foreign Subsidiary Borrower after the Effective Date, in each case to the extent
designated in accordance with Section 2.19, are subject to the satisfaction of
the following conditions (which are in addition to the conditions contained in
Sections 4.01 and 4.02):

 

(a)  the Administrative Agent (or its counsel) shall have received a Foreign
Subsidiary Borrower Agreement with respect to such Foreign Subsidiary Borrower
duly executed by all parties thereto; and

(b)  the Administrative Agent shall have received such documents (including
without limitation legal opinions satisfactory to the Administrative Agent) and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the formation, existence and good standing of such Foreign
Subsidiary Borrower, the authorization of Borrowings as they relate to such
Foreign Subsidiary Borrower and any other legal matters relating to such Foreign
Subsidiary Borrower or its Foreign Subsidiary Borrower Agreement, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, and, without limiting the foregoing, the Administrative Agent and the
Lenders shall have received all documentation and other information with respect
to such Foreign Subsidiary Borrower as required by bank regulatory authorities
under applicable “know your customer” and Anti-Money Laundering Laws, including
the Patriot Act and all properly completed and signed tax forms, and each Lender
shall have received such other documents and information required to satisfy all
regulatory and policy requirements of such Lender with respect to such Foreign
Subsidiary Borrower.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:





--------------------------------------------------------------------------------

 



SECTION 5.01. Financial Statements; Other Information.  The Company will furnish
to the Administrative Agent:

 

(a) within 90 days after the end of each Fiscal Year of the Company (or such
earlier date as the Company may be required to file its applicable annual report
on Form 10-K by the rules and regulations of the SEC), its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Ernst & Young or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with an internally prepared
consolidating summary financial statements reasonably acceptable to the
Administrative Agent reflecting the Company and its Restricted Subsidiaries and
all Unrestricted Subsidiaries as of the end of such Fiscal Year prepared by the
Company and certified by one of its Financial Officers as having been prepared
in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such earlier date as the Company may be
required to file its applicable quarterly report on Form 10-Q by the rules and
regulations of the SEC), its consolidated balance sheet and related statements
of operations and cash flows as of the end of and for such Fiscal Quarter and
then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, and
consolidating summary financial statements reasonably acceptable to the
Administrative Agent reflecting the Company and its Restricted Subsidiaries and
all Unrestricted Subsidiaries as of the end of such Fiscal Quarter, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries and of the Company and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with



--------------------------------------------------------------------------------

 



any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(e) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and Anti-Money Laundering Laws,
including the Patriot Act and the Beneficial Ownership Regulation;

(f) promptly after receipt thereof by any Borrower or any Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation by the SEC or such other agency regarding financial or
other operational results of any Borrower or any Subsidiary thereof; and

(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the
Securities and Exchange Commission at  http://www.sec.gov  or on the Company’s
website at http://www.ufpi.com  and the Company has given notice that such
reports are so available. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.

SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent reasonably prompt written notice of the following:

 

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$2,500,000;





--------------------------------------------------------------------------------

 



(d)  any of the following: (i) the failure of any ERISA Affiliate  to make a
required contribution to any Plan or to any Multiemployer Plan, (ii) the
occurrence of any event with respect to any Plan or any Multiemployer Plan which
could result in the incurrence by any ERISA Affiliate of any material liability,
fine or penalty (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Plan), (iii) any material increase in
the contingent liability of the Company with respect to any post-retirement
welfare benefit plan, any Plan or other material employee benefit plan of the
Company or any ERISA Affiliate, with increases for this purpose to be determined
annually based on the liabilities and, if any, the assets of each such plan as
of the last day of the plan year of the plan, (iv) a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA in connection with any
Plan, (v) any notice that increased contributions to any Multiemployer Plan may
be required to avoid a reduction in plan benefits or the imposition of an excise
tax, that any such Multiemployer Plan is or has been funded at a rate less than
that required under Section 412 of the Code, or (vi) the taking of any action
by, or the threatening of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;

(e)Concurrently with the sending or execution thereof, as the case may be, (i) a
copy of any compliance certificate or similar certificate indicating covenant
compliance in connection with any Senior Note Purchase Documents, (ii) a copy of
any financial information and other reporting items delivered under any Senior
Note Purchase Documents, (iii) a copy of any default notice received pursuant to
any Senior Note Purchase Documents, (iv) notification of any waiver, amendment,
or modification to any Senior Note Purchase Document or the entering into of any
agreement in substitution or replacement thereof, together with a copy of the
documentation relating thereto, and (v) copies of all other notices, reports,
financial statements or other communications given to any of the holders of the
Senior Note Debt;

(f) any change in the information provided in any Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business.  The Company will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, governmental
authorizations, qualifications, intellectual property rights, and franchises
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted under Section 6.03.

 





--------------------------------------------------------------------------------

 



SECTION 5.04. Payment of Obligations.  The Company will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that the Company will, and will
cause each of its Restricted Subsidiaries to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.

 

SECTION 5.05. Maintenance of Properties; Insurance; Accounts.  The Company will,
and will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted (except for disposition of assets
permitted under this Agreement), and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights.  The Company will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice and subject
to the requirements of Section 9.12 to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, employees and independent
accountants, all at such reasonable times and as often as reasonably requested,
and the Company does hereby authorize such Persons to discuss such affairs,
finances and conditions with the Administrative Agent and with any of the
Lenders.  The Company will use commercially reasonable efforts requested by the
Administrative Agent to permit the Administrative Agent and the Lenders to rely
on its annual audit.  The Company will not change its Fiscal Quarters or Fiscal
Year.

 

SECTION 5.07. Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Restricted Subsidiaries to, (i) comply
with each Requirement of Law applicable to it or its property (including without
limitation Environmental Laws), and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08. Use of Proceeds and Letters of Credit.  (a)  The proceeds of the
Loans and Letters of Credit will be used only for the purposes set forth in
Section 3.12.  No part of the proceeds of any Loan nor any Letter of Credit will
be used, whether directly or indirectly, for any purpose or in any manner that
entails a violation of any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.

 

(b)  The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else



--------------------------------------------------------------------------------

 



of value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.09. Additional Covenants.  (a) If at any time a Borrower shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $25,000,000, which
includes covenants or defaults not substantially provided for in this Agreement
or more favorable to the lender or lenders thereunder than those provided for in
this Agreement, then such Borrower shall promptly so advise the Administrative
Agent and the Lenders.  Thereupon, if the Administrative Agent or the Required
Lenders shall request, upon notice to such Borrower, the Administrative Agent
and the Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same covenants and defaults as those provided for in such instrument or
agreement to the extent required and as may be selected by the Administrative
Agent.

 

(b) Each Loan Party will, and will cause each Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 2.21), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.

 

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Priority Debt.  The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Priority
Debt which, in the aggregate, exceeds 15% of Net Worth – Restricted
Subsidiaries.

 

SECTION 6.02. Liens.  The Company will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a) Permitted Encumbrances;





--------------------------------------------------------------------------------

 



(b) Liens in favor of the Collateral Agent in the Equity Interests as described
in Section 2.21 securing the Subject Obligations and subject to the
Intercreditor Agreement,

(c) Liens in favor of the Administrative Agent securing any of the Obligations -
All Credit Parties;

(d) Liens on any property or asset of the Company or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof but no increases in the amount thereof, as reduced from time to time;

(e) Liens on assets of Restricted Subsidiaries solely in favor of the Company or
a Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the Company or a Guarantor; and

(f)(A)  any Lien on equipment to secure any rights granted with respect to such
equipment in connection with the provision of all or a part of the purchase
price of such equipment created contemporaneously with, or within 180 days after
such acquisition, or (B) any Lien in property existing in such property at the
time of acquisition thereof, whether or not the debt secured thereby is assumed
by the Company or a Restricted Subsidiary, (C) any Lien existing in the property
of a corporation at the time such corporation is merged into or consolidated
with the Company or a Restricted Subsidiary or at the time of a sale, lease, or
other disposition of the properties of a corporation or firm as an entirety or
substantially as an entirety to the Company or a Restricted Subsidiary, or (D)
any Lien on any other fixed assets of the Company or any of its Restricted
Subsidiaries; provided, in the case of (A), (B), (C) and (D), no such Liens
shall exceed the fair market value of the related property, not more than one
such Lien shall encumber such property at any one time and the aggregate
outstanding Indebtedness secured by all such Liens does not exceed $10,000,000;

(g)Liens upon Sale Receivables of an A/R Subsidiary granted in connection with a
Permitted A/R Sale Transaction; and

(h)Other Liens, provided that (A) the aggregate outstanding Indebtedness secured
by all such Liens shall have been incurred within the limitations provided in
Section 6.01 and 6.12  and (B) immediately before and after the incurrence of
such Lien and the related Indebtedness, no Default shall exist or shall have
occurred and be continuing.

SECTION 6.03. Fundamental Changes.  (a) The Company will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Person may merge into the
Company in a transaction in which the Company is the surviving corporation, (ii)
any Person may merge into any Restricted Subsidiary in a transaction in which
the surviving entity is a Restricted Subsidiary, (iii) any Restricted Subsidiary
that is a Guarantor may sell, transfer, lease or otherwise dispose of its assets
to the Company or to another Guarantor, (iv) any Restricted Subsidiary that is
not a Guarantor or Foreign Subsidiary Borrower may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Restricted
Subsidiary,



--------------------------------------------------------------------------------

 



(v) ) any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Restricted
Subsidiaries  at such time, or, with respect to assets not so held by one or
more Restricted Subsidiaries, such Division, in the aggregate, would otherwise
result in a Disposition permitted by Section 6.04, and (vi) any Restricted
Subsidiary that is not material may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
provided that any such merger or Division involving (A) a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger or Division shall not
be permitted unless also permitted by Section 6.04 and (B) a Foreign Subsidiary
Borrower shall result in the Foreign Subsidiary Borrower being the survivor or
the survivor being a Restricted Subsidiary and assuming the obligations of such
Foreign Subsidiary Borrower pursuant to documentation reasonably satisfactory to
the Administrative Agent.

 

(b) The Company will not, and will not permit any of its Restricted Subsidiaries
to, make or suffer any substantial change in the nature of its business from
that engaged in on the date hereof or engage in any other businesses other than
those in which it is engaged on the date hereof, which are directly related to
the businesses in which it is engaged in on the date hereof or which are not
material in the aggregate.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with or as a
Division Successor pursuant to the Division of, any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

 

(a)Investments, loans and advances existing as of the Effective Date and set
forth in Schedule 6.04 attached hereto and extensions, renewals and replacements
thereof that do not increase the outstanding amount thereof, except to the
extent such increase is a Permitted Investment or is otherwise permitted by this
Section 6.04;

(b)extensions of trade credit made in the ordinary course of business on
customary credit terms and commission, travel, relocation and similar advances
made to officers and employees in the ordinary course of business;

(c)Investments, loans or advances made by the Company or any Restricted
Subsidiary (i) to the Company or any Wholly-Owned Subsidiary that is a Guarantor
or (ii) to any Wholly-Owned Subsidiary that is a Foreign Subsidiary that has at
least 65% of its Equity Interests pledged pursuant hereto;

(d)Permitted Investments;

(e)Investments consisting of non-cash consideration for any disposition of
assets permitted by Section 6.09;

(f)Acquisitions, provided each of the following conditions is satisfied:  (A)
there is no Default either before or after such Acquisition, (B) the
representations and warranties contained in this Agreement shall be true and
correct as if made on and as of the date such Acquisition is consummated, both
before and



--------------------------------------------------------------------------------

 



after giving effect thereto, (C) such Acquisition is not a Hostile Acquisition,
(D) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U, and (E) if the total
consideration, cash or non-cash, paid or payable for such Acquisition is greater
than $50,000,000, prior to the consummation of such Acquisition, the Company
shall deliver a satisfactory pro forma covenants compliance certificate to the
Administrative Agent and the target of such Acquisition is in the same line of
business as conducted by the Company as of the Effective Date or a line of
business similar thereto or that supports such business or is related or
ancillary thereto;

(g) Investments in Unrestricted Subsidiaries, provided that immediately after
giving effect to such Investment (x) no Default then exists or would be caused
thereby, on a pro forma basis acceptable to the Administrative Agent and (y) the
Company is in compliance with Section 2.23; and

(h)If no Default exists or would be caused thereby, other investments, loans or
advances not otherwise permitted by this Section 6.04  (excluding investments,
loans or advances in Unrestricted Subsidiaries ) in aggregate outstanding amount
at any time not to exceed 15% of Net Worth – Restricted Subsidiaries.

SECTION 6.05. Swap Agreements.  The Company will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual or anticipated exposure (other than those in
respect of Equity Interests of the Company or any of its Restricted
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability (actual or anticipated) or investment of the Company
or any Restricted Subsidiary.

 

SECTION 6.06. Restricted Payments.  The Company will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (c) the Company
may make other Restricted Payments with respect to its Equity Interests so long
as no Default exists or would be caused thereby.  The Company will not issue any
Disqualified Stock.

 

SECTION 6.07. Transactions with Affiliates.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliates (each of the foregoing, an
“Affiliate Transaction”) unless such Affiliate Transaction is on terms that are
no less favorable to the Company or the relevant Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Subsidiary with an unrelated Person.

 

SECTION 6.08. Restrictive Agreements.  The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into any agreement
with any Person other than the Administrative Agent and the Lenders pursuant
hereto which prohibits or limits the ability of (i) the Company or any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its assets, rights, revenues or property, real, personal or mixed,
tangible or intangible, whether now owned or hereafter acquired, except for
Permitted Liens or other restrictions contained in security agreements securing
Indebtedness permitted hereby to the extent such provisions restrict the
transfer of



--------------------------------------------------------------------------------

 



the property subject to such security agreements, and except that the A/R
Subsidiary and the Company may agree, as part of any Permitted A/R Sale
Transaction, not to allow, grant or create any Lien upon any of the Sale
Receivables, or (ii) any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Company or any Restricted Subsidiary or to guarantee the
Advances, other than restrictions and conditions (A) imposed by law or by this
Agreement, (B) existing on the date hereof identified on Schedule 6.08 (other
than any modification thereof expanding the scope of any such restriction or
condition), (C) contained in any Indebtedness in excess of $25,000,000 in
aggregate amount and permitted hereunder, provided that such restrictions and
conditions under such Indebtedness are no more restrictive than such
restrictions and conditions in the Senior Note Debt and the holders of such
Indebtedness become parties to the Intercreditor Agreement or (D) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.

 

SECTION 6.09. Disposition of Assets; Etc.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease, license,  transfer,
assign or otherwise dispose of any material portion of its business, assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether in one or a series of transactions, other than:

 

(a) inventory sold in the ordinary course of business upon customary credit
terms and sales of scrap or obsolete material or equipment;

(b) any such sale, lease, license, transfer, assignment or other disposition by
a Subsidiary to the Company or any Guarantor;

(c) any sale or other transfer of Sale Receivables to an A/R Subsidiary in a
Permitted A/R Sale Transaction;

(d) any other such sale, lease, license, transfer, assignment or other
disposition  if the aggregate book value (disregarding any write-downs of  such
book value other than ordinary depreciation and amortization) of all of the
business, assets, rights, revenues and property disposed of shall be less than
(i) in any Fiscal Year of the Company, 15% of such aggregate book value of the
Total Assets - Restricted Subsidiaries as of the end of the immediately
preceding Fiscal Year, and (ii) cumulatively after the date hereof, 25% of such
aggregate book value of the Total Assets - Restricted Subsidiaries as of the end
of the most recent Fiscal Quarter ending prior to the date hereof, and if, in
the case of each of the foregoing clauses (i) and (ii), immediately after such
transaction, no Default or Event of Default shall exist or shall have occurred
and be continuing; and

(e)any such sale, lease, license, transfer, assignment or other disposition  by
the Company or any Restricted Subsidiary of its fixed assets (other than
transactions permitted under clauses (a), (b), and (c) above) in excess of the
amounts permitted under clause (d) above so long as such sale is not of all or
substantially all of its fixed assets and the proceeds of such sale, lease,
license, transfer, assignment or other disposition are used to either (i)
purchase other fixed assets of a similar nature of at least equivalent value
within 180 days of such sale or (ii) prepay the Loans (and/or cash collateralize
the Letters of Credit) and (in the case of Loan prepayment) permanently reduce
the Commitments in an amount equal to the lesser of  (x) the amount by which
such proceeds exceed the limitations under the above clauses (a), (b), (c) and



--------------------------------------------------------------------------------

 



(d), or (y) the aggregate amount of all Restricted Payments by the Company,
during such Fiscal Year or the term of this Agreement, as applicable.

Notwithstanding the foregoing, for purposes of this Section 6.09, the sale or
transfer by the A/R Subsidiary of Sale Receivables pursuant to Permitted A/R
Sale Transactions shall not be deemed to be asset transfers, to the extent that
net collections from such Sale Receivables are used by the purchaser thereof to
acquire additional Sale Receivables from the A/R Subsidiary under one or more
subsequent Permitted A/R Sale Transactions, and such net collections are in fact
so used within six months after purchaser's receipt thereof.

SECTION 6.10. Adjusted Leverage Ratio.  The Company will not permit the Adjusted
Leverage Ratio to exceed 0.50:1.0 as of the end of any Fiscal Quarter.

 

SECTION 6.11. Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio to be less than 2.50:1.00 as of the end of any Fiscal Quarter.

 

SECTION 6.12. Permitted A/R Sale Obligations.  The Company will not permit or
suffer the aggregate A/R Sale Obligations to exceed $100,000,000 at any time.

 

SECTION 6.13. Government Regulation.  No Loan Party shall be or become subject
at any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any advance or extension of credit to
any Loan Party or from otherwise conducting business with any Loan Party, or
fail to provide documentary and other evidence of any Loan Party’s identity as
may be requested by any Lender at any time to enable such Lender to verify any
Loan Party’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act.

 

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;





--------------------------------------------------------------------------------

 



(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or in Article VI;

(e) any Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days (provided
that such period shall be 10 days in the case of the failure to observe or
perform any covenant in Section 5.01) after the earlier of (i) the date any
Responsible Officer obtains actual knowledge thereof or (ii) the date written
notice thereof is given by the Administrative Agent to the Company (which notice
will be given at the request of any Lender);

(f) the Company or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) any event or condition
occurs that enables or permits (with or without the giving of notice, the lapse
of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or instituted or an involuntary
petition shall be filed or issued seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) the appointment of a receiver, administrator, examiner, compulsory
manager, liquidator, rehabilitator, monitor, trustee, custodian, sequestrate,
conservator or similar official for the Company or any Restricted Subsidiary or
for a substantial part of its assets, or (iii) to otherwise take advantage of
any Debtor Relief Law relating to the Company or any Restricted Subsidiary or a
substantial part of its assets, and, in the case of (i) through (iii) above,
such proceeding or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Company or any Restricted Subsidiary shall (i) voluntarily commence or
institute any proceeding or file or issue any petition seeking liquidation,
reorganization or other relief under any Debtor Relief Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver,
administrator, examiner, compulsory manager, liquidator, rehabilitator, monitor,
trustee, custodian, sequestrate, conservator or similar official for the Company
or any Restricted Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or enter into a



--------------------------------------------------------------------------------

 



composition, compromise, or arrangement with any of its creditors, or (vi) take
any action for the purpose of effecting any of the foregoing;

(j) the Company or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money (to the extent not covered by
independent third party insurance issued by a creditworthy (as reasonably
determined by the Administrative Agent) nationally recognized insurer as to
which the insurer has been notified of such judgment or order and has accepted
coverage thereof) in an aggregate Dollar Equivalent amount in excess of
$5,000,000 shall be rendered against the Company, any Restricted Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Restricted Subsidiary to enforce any such
judgment;

(l) an ERISA Event or circumstance in respect of any Foreign Pension Plan shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a liability in excess of $5,000,000, that is not corrected within 30
days of the occurrence thereof;

(m)  Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or any Borrower or any other Loan Party shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect; or

(n)  a Change of  Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind (except as expressly
provided for herein), all of which are hereby waived by the Borrowers; and (iii)
require cash collateral for the LC Exposure in accordance with Section 2.06(j),
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder and under any other Loan Document
including any break funding payment, shall automatically become due and payable,
in each case, without presentment, demand, protest



--------------------------------------------------------------------------------

 



or other notice of any kind, all of which are hereby waived by the Borrowers.

The Administrative Agent upon being directed to do so by the Required Lenders,
shall, in addition to the other remedies provided herein, exercise and enforce
any and all other rights and remedies available to it or the Lenders, whether
arising under the Loan Documents or under applicable law, in any manner deemed
appropriate by the Administrative Agent, including suit in equity, action at
law, or other appropriate proceedings, whether for the specific performance (to
the extent permitted by law) of any covenant or agreement contained in the Loan
Documents or in aid of the exercise of any power granted in the Loan Documents.

All proceeds of any realization on the collateral pursuant to the Pledge
Agreements and any payments received by the Administrative Agent or any Lender
pursuant to the Guaranties subsequent to and during the continuance of any Event
of Default, subject to any Intercreditor Agreement, shall be allocated and
distributed by the Administrative Agent as follows:

(i)First, to the payment of all reasonable costs and expenses, including without
limitation all reasonable attorneys' fees, of the Administrative Agent;

(ii)Second, to the payment of all other Obligations - All Credit Parties on a
pro rata basis in accordance with the Obligations - All Credit Parties owing to
the Lenders and Administrative Agent, for application to payment of such
liabilities;

(iii)Third, to the applicable Borrower, their Restricted Subsidiaries or such
other Person as may be legally entitled thereto.

For the purposes of the above payments and distributions, the full amount of
Obligations - All Credit Parties on account of any Letter of Credit then
outstanding but not drawn upon shall be deemed to be then due and
owing.  Amounts distributable to the Lenders or Administrative Agent on account
of such Obligations - All Credit Parties under such Letters of Credit shall be
deposited in a separate collateral account in the name of and under the control
of the Administrative Agent and held by the Administrative Agent first as
security for such Letter of Credit Obligations - All Credit Parties and then as
security for all other Obligations - All Credit Parties and the amount so
deposited shall be applied to the Letter of Credit Obligations - All Credit
Parties at such times and to the extent that such Letter of Credit Obligations -
All Credit Parties become absolute liabilities and if and to the extent that the
Letter of Credit Obligations - All Credit Parties fail to become absolute
Obligations - All Credit Parties because of the expiration or termination of the
underlying Letters of Credit without being drawn upon then such amounts shall be
applied to the remaining Obligations - All Credit Parties in the order provided
above.  The Company hereby grants to the Administrative Agent, for the benefit
of the Lenders and Administrative Agent, a lien and security interest in all
such funds deposited in such separate collateral account, as security for all
the Obligations - All Credit Parties as set forth above.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01. Authorization and Action.

 





--------------------------------------------------------------------------------

 



(a) Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and each Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.  Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may affect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee



--------------------------------------------------------------------------------

 



of or for any Lender, Issuing Bank, any other Secured Party other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby;

(ii) if the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of any country,
or is required or deemed to hold any Collateral “on trust” pursuant to the
foregoing, the obligations and liabilities of the Administrative Agent to the
Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law;

(iii) to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.





--------------------------------------------------------------------------------

 



(e) None of any syndication agent, any co-documentation agent, any joint lead
arranger or other arranger of any kind shall have obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity, but all such
persons shall have the benefit of the indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).  Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrowers’ rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrowers or any Subsidiary,
or any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

 

(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or the other Loan



--------------------------------------------------------------------------------

 



Documents (x) with the consent of or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or (y) in the absence of its
own gross negligence or willful misconduct (such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

 

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrowers, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Equivalent.

 

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).





--------------------------------------------------------------------------------

 



SECTION 8.03. Posting of Communications.

 

(a) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).

 

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

(d)Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in



--------------------------------------------------------------------------------

 



the form of electronic communication) from time to time of such Lender’s or
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.

 

(e)Each of the Lenders, each of the Issuing Banks and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans) and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be.  The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

 

SECTION 8.05. Successor Administrative Agent.

 

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a bank with an office in New York, New York or an
Affiliate of any such bank.  In either case, such appointment shall be subject
to the prior written approval of the Company (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing).  Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company,



--------------------------------------------------------------------------------

 



whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest),  and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.16(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks.

 

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrowers
and their Affiliates) as it shall from time to time deem appropriate, continue
to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.

 

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or



--------------------------------------------------------------------------------

 



examinations, and that any Person performing any field examination will inspect
only specific information regarding the Loan Parties and will rely significantly
upon the Loan Parties’ books and records, as well as on representations of the
Loan Parties’ personnel and that the Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (iv) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, (A) it will hold the
Administrative Agent and any such other Person preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any extension of
credit that the indemnifying Lender has made or may make to the Borrowers, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans; and (B) it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorneys’ fees)
incurred by the Administrative Agent or any such other Person as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

SECTION 8.07. Collateral Matters.

 

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.  In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC.  In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

 

(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document.  By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

 

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.





--------------------------------------------------------------------------------

 



SECTION 8.08. Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for  the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle  and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

SECTION 8.09. Certain ERISA Matters.

 





--------------------------------------------------------------------------------

 



(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower or any other Loan Party, that none of the
Administrative Agent or any of its Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

 





--------------------------------------------------------------------------------

 



(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement, and any other Loan Documents, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i) if to a Borrower, to it at 2801 E. Beltline NE, Grand Rapids, MI, 49525,
Attention: Chief Financial Officer (Telecopy No. (616) 361-7534; Telephone (616)
365-1540; e-mail: mcole@ufpi.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., 10 South Dearborn, Floor L2, Suite
IL1-0480, Chicago, Illinois, 60603-2003, Attention of Nan Wilson (Telecopy No.
(888) 292-9533; Telephone (312) 385-7084, e-mail:
JPM.Agency.servicing.4@jpmchase.com);

(iii) if to an Issuing Bank other than the Administrative Agent, to it at the
address or telecopy number set forth separately in writing to the Administrative
Agent; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or



--------------------------------------------------------------------------------

 



furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Each of the Administrative Agent and the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
using Electronic Systems or Approved Electronic Platforms, as applicable,
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or a communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)  Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02. Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, Lender or
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)  Subject to Section 2.13(e) and Section 9.02(c) below, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders, and (ii) in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Parties party thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (ii) reduce the principal amount
of any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the



--------------------------------------------------------------------------------

 



written consent of each Lender (including any such Lender that is a Defaulting
Lender) directly affected thereby (except that any amendment or modification of
the financial covenants in this Agreement (or defined terms used in the
financial covenants in this Agreement) shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii)), (iii) postpone the
regularly scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender directly affected thereby (it being understood and agreed that (x) any
increase in the total Commitments and related modifications approved by each
Lender increasing any of its Commitments and by the Required Lenders shall not
be deemed to alter the manner in which payments are shared or alter any other
pro rata sharing of payments and (y) any “amend-and-extend” transaction that
extends the Maturity Date only for those Lenders that agree to such an extension
(which extension may include increased pricing and fees for such extending
Lenders, and which extension shall not apply to those Lenders that do not
approve such extension) shall not be deemed to alter the manner in which
payments are shared or alter any other pro rata sharing of payments), (v)
release any material Guarantor from its obligations under any Guaranty or
release all or substantially all of the Collateral, except to the extent
permitted hereunder (whether pursuant to any sale or other transfer of the
relevant Guarantor or Collateral permitted hereunder, such Guaranty is no longer
being required under Section 2.21, or as otherwise permitted hereunder) or with
the consent of all the Lenders (other than any Defaulting Lenders), or (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender (other than a Defaulting Lender) directly affected thereby; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Applicable
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such other Applicable
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any amendment to Section 2.21 shall require the
consent of the Administrative Agent, the Swingline Lender and the Issuing
Banks); provided further that no such agreement shall amend or modify the
provisions of Section 2.07 or any letter of credit application and any bilateral
agreement between the Company and an Issuing Bank regarding such Issuing Bank’s
Issuing Bank Sublimit or the respective rights and obligations between the
Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and such
Issuing Bank, respectively.  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04. Any amendment, waiver or other modification of this Agreement or any other
Loan Document that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrowers and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time.





--------------------------------------------------------------------------------

 



(c)Each Lender hereby irrevocably authorizes the Administrative Agent, at its
option and in its sole discretion, to release any Lien for the benefit of such
Lender on any Collateral under the Collateral Documents (i) upon the termination
of all Commitments and payment and satisfaction in full in cash of all
Obligations - All Credit Parties, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, (iv) if such release is required or
permitted under the relevant Collateral Document, (v) as required by law, or
(vi) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. 

(d)Notwithstanding anything herein to the contrary, Defaulting Lenders shall not
be entitled to vote (whether to consent or to withhold its consent) with respect
to any amendment, modification, termination or waiver except as expressly
provided in Section 9.02(b) and, for purposes of determining the Required
Lenders, the Commitments and the Loans of such Defaulting Lender shall be
disregarded except as provided in Section 2.22(b).

(e)  Notwithstanding anything to the contrary herein or in any other Loan
Document, (a) this Agreement and any other Loan Document may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to Section 2.08(g)) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders; (b)
Incremental Term Loan Amendment Documents may be executed and shall be effective
in accordance with the terms of Section 2.08(g) when signed by the parties
required under Section 2.08(g); and (c) amendments may be executed and shall be
effective in accordance with the terms of Section 2.05(i) when signed by the
parties required under Section 2.05(i).

(f)  Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through an Electronic System or Approved Electronic Platform) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be



--------------------------------------------------------------------------------

 



consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent,
Issuing Bank or Lender, in connection with the enforcement, collection, or
protection of its rights in connection with this Agreement  and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)  The Company shall indemnify each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
costs, reasonable expenses or reasonable disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including
without limitation the syndication and arrangement of this Agreement), (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, (iv) the
failure of a Loan Party to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by such Loan Party for Taxes pursuant to Section 2.16, or (v) any actual or
prospective claim, litigation, arbitration, investigation or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by any Loan Party or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto, or in any other way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted by it
under this Agreement or any other Loan Document; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c)  Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Swingline Lender and each Issuing Bank, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of any Loan
Party to do so), ratably according to their respective Applicable Percentage in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon



--------------------------------------------------------------------------------

 



which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Applicable Percentage immediately prior
to such date), from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.

(d)  To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), except as provided in Section 2.18, provided that any merger of
any Foreign Subsidiary Borrower with other Subsidiaries shall not be deemed an
assignment provided that the resulting entity assumes all Obligations of such
Foreign Subsidiary Borrower in a manner reasonably acceptable to the
Administrative Agent, and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit or the Swingline Lender that makes any Swingline Loan),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 





--------------------------------------------------------------------------------

 



(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent;

(C) the Issuing Banks; provided that no consent of any Issuing Bank shall be
required for an assignment of a Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of a Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.

As used herein, “Ineligible Institution” means a (a) natural person, (b) a
Defaulting Lender or its Parent, (c) holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such holding company, investment vehicle or
trust shall not constitute an Ineligible Assignee if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
(d) the Company  or any of the Company’s Subsidiaries or Affiliates, or (e) any
Defaulting Lender or any of its Subsidiaries or Affiliates, or any Person who,
upon becoming a Lender hereunder, would constitute a Defaulting Lender or any of
its Subsidiaries or Affiliates.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;





--------------------------------------------------------------------------------

 



(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electric Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, its
Subsidiaries and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)  Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an



--------------------------------------------------------------------------------

 



assigning Lender and an assignee or (y) to the extent applicable, an agreement
incorporation an Assignment and Assumption by reference pursuant to an Approved
Electronic Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)  Any Lender may, without the consent of any Borrower, or notice to, the
Borrowers, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender) and the
information and documentation required under Section 2.16(g) will be delivered
to the Company and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.18(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for



--------------------------------------------------------------------------------

 



this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations or upon a request for
additional payment relating to a Participant (with such disclosure limited to
such Participant) under Section 2.14 or 2.16 following a Change in Law.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
increases or reductions of the Issuing Bank Sublimit of the Issuing Banks
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto,



--------------------------------------------------------------------------------

 



and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(b)  Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the Uniform Electronic Transactions Act as in effect in the State of
Michigan, or any other similar state laws based on the Uniform Electronic
Transactions Act;  provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of any Borrower against any
of and all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender or such Issuing Bank or their respective
Affiliates (for the avoidance of doubt, it is acknowledged and agreed that with
respect to any Foreign Subsidiary Borrower any exercise of a right of setoff by
a Lender, Issuing Bank, or their respective Affiliates against the account of
such Foreign Subsidiary Borrower shall be limited to the Obligations described
in the last sentence of Section 2.09(a)), irrespective of whether or not such
Lender or such Issuing Bank or their respective Affiliates shall have made any
demand under this Agreement and although such obligations may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank or their respective Affiliates different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The applicable Lender, the Issuing Bank or such
Affiliate shall notify the Company and the Administrative Agent of such setoff
or application; provided that the failure to give such notice shall not affect
the validity of such setoff or application under this Section.  The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have

 





--------------------------------------------------------------------------------

 



SECTION 9.09. Governing Law; Jurisdiction.  (a)  This Agreement shall be
construed in accordance with and governed by the law of the State of Michigan,
but giving effect to federal laws applicable to national banks. Each of the
Lenders and the Administrative Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Administrative Agent by any Secured
Party relating to this Agreement, any other Loan Document, the Collateral or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of Michigan.

 

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Court of the State of
Michigan and any court of the United States District Court sitting in Michigan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, any Loan Document, the transactions
relating hereto and thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Michigan State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 





--------------------------------------------------------------------------------

 



SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii)  any actual or prospective counterparty (or its advisors) to any swap,
derivative, or other transaction under which payments are to be made by
reference to any Borrower and its obligations, this Agreement or payments
hereunder, (g) with the consent of the Company, (h) (1) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than a
Borrower.  For the purposes of this Section, “Information” means all information
received from any Borrower relating to the Company or any of its Subsidiaries or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers and other than information pertaining to
this Agreement provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND  THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE



--------------------------------------------------------------------------------

 



SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender. Without limiting the generality of the foregoing
provisions of this Section 9.13, if any provision of any of the Loan Documents
would obligate any Loan Party organized in Canada to make any payment of
interest with respect to the Obligations - All Credit Parties in an amount or
calculated at a rate which would be prohibited by any Requirement of Law or
would result in the receipt of interest with respect to the Obligations - All
Credit Parties at a criminal rate (as such terms are construed under the
Criminal Code (Canada)), then notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Obligations - All Credit Parties at a criminal
rate, such adjustment to be effected, to the extent necessary, as follows: (i)
first, by reducing the amount or rates of interest required to be paid by the
Loan Party organized in Canada to the applicable recipient under the Loan
Documents; and (ii) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid by the Loan Party organized in Canada to the
applicable recipient which would constitute interest with respect to the
Obligations - All Credit Parties for purposes of Section 347 of the Criminal
Code (Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Loan Party organized in Canada shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to the applicable Loan Party organized in Canada.  Any
amount or rate of interest with respect to the Obligations - All Credit Parties
referred to in this Section 9.13 shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that any Revolving Loans to a Foreign Subsidiary
Borrower organized in Canada remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be prorated over that period of time and otherwise be prorated over the
period from the Effective Date to the date of full payment of the Obligations -
All Credit Parties, and, in the event of a dispute, a certificate of a Fellow of
the Canadian Institute of Actuaries appointed by the Administrative Agent shall
be conclusive for the purposes of such determination.

 





--------------------------------------------------------------------------------

 



SECTION 9.14. USA PATRIOT Act/Proceeds of Crime Act.  (i) Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) hereby notifies each
Loan Party that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

 

(ii) (a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable Canadian anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws (collectively,
including any guidelines or orders thereunder, “Canadian AML Legislation”), the
Lenders may be required to obtain, verify and record information regarding the
Loan Parties and their respective directors, authorized signing officers, direct
or indirect shareholders or other Persons in control of the Loan Parties, and
the transactions contemplated hereby.  Each Loan Party shall promptly provide
all such information, including supporting documentation and other evidence, as
may be reasonably requested by any Lender or any prospective assignee or
participant of a Lender, in order to comply with any applicable Canadian AML
Legislation, whether now or hereafter in existence. (b) If the Administrative
Agent has ascertained the identity of any Loan Party or any authorized
signatories of the Loan Parties for the purposes of applicable Canadian AML
Legislation, then the Administrative Agent: (x) shall be deemed to have done so
as an agent for each Lender, and this Agreement shall constitute a “written
agreement” in such regard between each Lender and the Administrative Agent
within the meaning of the applicable Canadian AML Legislation; and (y) shall
provide to each Lender copies of all information obtained in such regard without
any representation or warranty as to its accuracy or completeness.

(iii) Notwithstanding the preceding clauses (i) and (ii) of this Section 9.14,
and except as may otherwise be agreed in writing, each of the Lenders agrees
that the Administrative Agent has no obligation to ascertain the identity of the
Loan Parties or any authorized signatories of the Loan Parties on behalf of any
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Loan Party or any such authorized signatory in doing so.

SECTION 9.15. Disclosure. Each Loan Party, each Lender and Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with, any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16. Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Foreign
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

 

(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency,



--------------------------------------------------------------------------------

 



such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.17. No Fiduciary Duty, etc.  Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrowers with respect to the
Loan Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person.  Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Borrower acknowledges and agrees that no Credit
Party is advising any Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  The Borrowers shall
consult with their own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated herein or in the other Loan Documents, and the Credit Parties shall
have no responsibility or liability to any Borrower with respect thereto.

 

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which the Borrowers may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from any
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrowers in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any
Borrower, confidential information obtained from other companies.

SECTION 9.18. Marketing Consent.  The Borrowers hereby authorize JPMorgan and
its affiliates, at their respective sole expense, but without any prior approval
by the Borrowers, to publish such tombstones and give such other publicity to
this Agreement as each may from time to time determine in its sole
discretion.  The foregoing authorization shall remain in effect unless the
Company notifies JPMorgan in writing that such authorization is revoked.

 

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement



--------------------------------------------------------------------------------

 



or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.20. Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Federal Reserve Board)
for the repayment of the Borrowings provided for herein.  Anything contained in
this Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

SECTION 9.21. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Collateral Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

UNIVERSAL FOREST PRODUCTS, INC.

By  _________________________

Name:  Michael R. Cole

Title:  Chief Financial Officer

 

 

UFP CANADA, INC.

 

By  _________________________

Name:  Michael R. Cole

Title:  Treasurer

 

 

UFP AUSTRALIA PTY LTD.

 

By  _________________________

Name:  Michael R. Cole

Title:  Treasurer







--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent

By  _________________________

Name:  Christopher A. Salek

Title:  Authorized Officer





--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as the Applicable
Lending Installation and Related Party designated by JPMorgan Chase Bank, N.A.
for Loans to any Borrower in Canada or in Canadian Dollars

By  _________________________

Name:  Michael Tam

Title:  Authorized Officer





--------------------------------------------------------------------------------

 



WELLS FARGO BANK, N.A., as a Lender and as Syndication Agent

By  _________________________

Name:

Title:





--------------------------------------------------------------------------------

 



PNC BANK, NATIONAL ASSOCIATION

By  _________________________

Name:

Title:







--------------------------------------------------------------------------------

 



THE HUNTINGTON NATIONAL BANK

By  _________________________

Name:

Title:





--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.

By  _________________________

Name:

Title:







--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A. (Canada branch) as the Applicable Lending Installation and
Related Party designated by Bank of America, N.A. for Loans to any Borrower in
Canada or in Canadian Dollars

By  _________________________

Name:

Title:





--------------------------------------------------------------------------------

 



BMO HARRIS BANK N.A.

By  _________________________

Name:

Title:

 





--------------------------------------------------------------------------------

 



 

Schedule 2.01 – Commitments

 

 

Lender

Title

Commitment

JPMorgan Chase Bank, N.A.

Administrative Agent

$80,000,000.00

Wells Fargo Bank, N.A.

Syndication Agent

$80,000,000.00

PNC Bank, National Association

Documentation Agent

$65,000,000.00

The Huntington National Bank

 

$50,000,000.00

Bank of America, N.A.

 

$50,000,000.00

BMO Harris Bank N.A.

 

$50,000,000.00

TOTAL

 

$375,000,000.00

 

 

 



--------------------------------------------------------------------------------